Case 2:20-ap-01575-ER   Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                         Exhibit Exhibit E-2 Page 1 of 37




        EXHIBIT E-2
  Case 2:20-ap-01575-ER                         Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                                                 Exhibit Exhibit E-2 Page 2 of 37


                                                                    blue {I of calif ornia




                                    O'CONNOR HOSPITAL

                    Provider Agreement
                                               . Eee_ EocServ:ice_ t-Lospita ,__________________ -----·




                                                     December 1, 2017




tlluo Shli,ld of Colllornlo
50 Boole $11 (Wi, Son h:incisco. Cf.. 9"1105
Case 2:20-ap-01575-ER               Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32             Desc
                                     Exhibit Exhibit E-2 Page 3 of 37



                                                                     blue, of california

                                            TABLE 01; CONTEN'l'S

    I.      DEFINITIONS
    1. I    Agreement Year
    1.2     Allowed Charges
    1.3     Authorization/Authorized
    1.4     Benefit Program
    1.5     Blue Shield Providers
    1.6     Case Rate
    1.7     Charge Master
    1.8     Charge Master Year
    1.9     Copayment
    1.10    Covered Services
    1.11    Emergency Services
     1.12 Evidence of Coverage
     1.13 Health Services Contract
     1. 14 Hospital Services
     1.15 Inpatient
---1~-16 -,fopaticntServices
     1.17 Medically Necessary or Medical Necessity
     1.18 Member
     1.19 Outpatient Services
     1.20 Per Diem Rate
     1.21 Per Visit Rate
     1.22 Provider Appeal
     1.23 Provider Manual

    II.     OBLIGATIONS OF HOSPITAL
············2:t-ltospitalServiteS
      2.2       Location and Availability
    2.3     Licensure & Accreditation
    2.4     Standards for Provision of Care
    2.5     Quality Improvement/Case Managemenl/Utiliz.ation Management Programs
    2.6     Service Authorization
    2.7     Cooperation with Discharge Planning
    2.8     Physician Access
    2.9     Submission of Physician Hospital Privilege Roster
    2.10    Provider Manual
    2.11    Dh;dosurcs
    2.12    D\T'fENTJONALLYLEFTBLANK

    UL       OBLIGATIONS OF BLUE SHIELD
    3.1      Directory & Use ofNames



    OCONNOR HOSPITAL·· Fl7S lln~Jl Af',rccmc11LBHs\l 17..-01-17 v,J
    Base OCONNOR HOSPITAL - H'S l losp Agree1nentJlHsc 12-0 l-17_ v4Final,dncx v47 rev 7/lll/17
    ProprieLary and Cotdidcntial - Blue Shield nfCulifornia
Case 2:20-ap-01575-ER                Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                      Exhibit Exhibit E-2 Page 4 of 37



                                                                       blue f of california
      3.2     Administrative Services
      3.3     Disclosure of Information

      IV.     ELIGIBILITY OF BLUE SHIELD MEMBERS
      4.1     Identification Cards & Verification
      4 .2    Verification of Eligibility
      4.3     Payment of Premiums

      V.      BILLING~ C0f\1PENSATI0N & CHARGE MASTER OBLIGATIONS
      5.1     Claims Submission
      5.2     Compensation Amounts
      5.3     Copayments
      5 .4    Ovei:paymcnt Recoveries
      5.5      Charge Master Notifications
      5.6      Adjustments Resulting From Charge Master Increases
      5.7  Right to Audit Charge Master
      5.8   Late Charge Ma.<;ter Notification Recoveries
    5.9    BlueCard Claims
---5.10 -- -Payments-to-Subcontractors-- ---

      VI.      PROTECTION OF MEMBERS
      6 .1     Non-discrimination
      6.2      Charges to Members
      6.3      Third Party Liens
      6.4      Benefits Determination
      6.5      Member Complaints & Grievances
      6.6      Medical Necessity Assistance
      6.7      Free Exchange oflnfo1matio11
 ,,   6,8,,, ,,,fasuran,e,,,,

      VII.     MED1CAJ, RECORDS & CONFIDENTIALITY
      7.1      Medical Records
      7.2      Confidentiality
      7.3      Men1ber Access to Records

      VIII.    COOPERATION WITH AUDITS & CERTIFICATIONS
      8.1      Disclosure of Records
      8.2      Site Evaluations
      8.3      Accreditation Smveys
      8.4      Performance/Compliance Monitoring

      IX.      RESOLUTION OF DISPUTES
      9.1      Provider Appeal Resolutions Process
      9.2      Arbitration of Disputes
                                                             2

      OCONNOR HOSP.ITAL- PPS Hosp Agrcemcnt_Buse 12-0I-l7_v4
      Base OC01'i"NOR HOSPITAL- FPS Hos11 Agreement, ,Buse 12-01-17,,v4Fitml.docx v47 rev 7/10/17
      Proprietary and Confideutial ,, Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                         Desc
                                    Exhibit Exhibit E-2 Page 5 of 37



                                                                    blue fl of california
   9.3        Limitation of Actions
   9.4        Appeals

   X.         TERM & TERMINATION
   10.l       Term
   l 0.2      Termination Without Cause
   10.3       Termination for Cause
    10.4      Immediate Termination
    10.5      Effect of Termination
    10.6      Tcn11ination Not an Exclusive Remedy
    10.7      Survival

   XI.        OTHERPAYORS
   11.1       Other Payors
    11.2      Responsibility for Payment
    11.3      Applicability of Agreement; Identity of Other Payors

    XII. GENERAL PROVISIONS
  ._12,1 . -Entire.Agreement                                                    -·-   ----·---   ·-----·   ---
    12.2 Amendments
    12.3 Assignment
    12.4 Third Party Beneficiaries
    12.5 Notices
    12.6 Independent Contractors
    12. 7 Indemnification
    12.8 Waiver ofBreach
    12.9 Force Majcurc
    12.10 Confidentiality
  .. 12,11 N on~Solicitat.ion-
    l 2.12  Association Disclosure
    12. l 3 Governing Law
    12.14   Preemption by Federal Law
    12.15   Compliance With Law
    12.16   Interpretation of Agreement
    12. l 7 Counterparts
    12.18 Tiered Benefit Designs and Narrow Network

    EXllIBITS
    A - Hospital Information
    B - Applicable Benefit Programs
    C - Compensation Amounts/Payment Schedule
    D General Notes to Compensation Amounts/Payment Schedules
       w


    E - Participation it1 the Blue Shield EPN Network

                                                          3

    OCOl'lNOR HOSPITAL· FFS Hosp Agr::cment_Bnsc 12-01- t 7_v4
    Dase OCONNOR HOSPITAL - ffS Hosp Agrecmc11t_,Base 12-01-l 7..v4Finnl.docx v47 rev 7/10/17
    Proprietary and Co11fidcntial -· Blue S11ic1d of California
Case 2:20-ap-01575-ER            Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                  Exhibit Exhibit E-2 Page 6 of 37



                                                                blue ij of cal ifornia

                                     BLUE SHIELD OF CALIFORNIA
                      FEE FOR SERVICE HOSPITAL AGREEMENT

   TI1is Fee For Service Hospital Agreement (this "Agreement") is entered into by and between
   O'CONNOR HOSPITAL, a California corporation (''Hospital"), and California Pl1ysicians'
   Service, dba Blue Shield of California, a California nonprofit cotpotation (HB1ue Shield 11). This
   Agreetmmt shalt be effective December 1, 2017 (the "Effective Date").

                                                  RECITALS

   A.      Blue Shield is licensed as a prepaid health care service plan u11der the Knox-Keene Act of
           1975, as amended (the "Knox-Keene Act"). Blue Shield contracts with individuals,
           associations, employer groups, and governmental entities to provide or to affange for t11c
           provision of covered health care services to Members (as defined herein) enrolled in HMO,
           HPO, and PPO benefit plans.

   B.      Hospital owns, and opcrates,an acute carcJ1ospital and-is cluly licensed and-qualified-to----
           provide inpatient and outpatient hospital services to Members.

   C.      Hospital and Blue Shield desire that Hospital provide foe for service inpatient and
           outpatient hospital services (excluding capitated hospital agreement as described in Section
           12.1 of this Agreement) to Members in accordance with the terms of this Agreement.

                                               I. DEFINITIONS

   For purposes of this Agreement, the following capitalized terms shall have the meanings ascribed
   tothembelow:                                                                     _,__________ --

   1.l     A2recme11t Year: is the twelve (12)-month period beginning on the Effective Date, and
           each twelve (12)-month period beginning on each annual anniversary date of the Effective
           Date thereafter.

   1.2     Allowed Charges: arc charges billed by Hospital, in accordance with Hospital's Charge
           Master, for Hospital Services furnished pursuant lo this Agreement, less those charges, if
           any, disallowed by Blue Shield pursuant to Ex11ibit O. hc.rcto.

   1.3     Authorization/Authorized: is the approval of Blue Shield, or its dele-gate, for the
           provision of Covered Services obtained in accordance with, and as further described in, the
           Provider Manual and Section 2.6 of this Agreement.

    l.4    Benefit. Program: is a group or individual Health Maintenance Organization (HMO),
           including lloint-of-Scrvicc (POS), Bxch1sivc Provider Organization (EPO), or Prcfe1Ted
                                                       4

   OCONNOR Ii0SP1TAL- l'l'S llosp Af\l'ccm,mt Basel 2-0l-17 __y4
   Ba~c OCONNOR H081'1TAL- FJIS Hosp Agwomcnt Base l2-01-17_ v4Final.dncx v47 rev 7/10/17
   l'm}lrieiary and Contidential Hine Shield of California
Case 2:20-ap-01575-ER              Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                        Desc
                                    Exhibit Exhibit E-2 Page 7 of 37



                                                                  blue I of california
            Provider Organization (PPO) health care product offered by Blue Shield pursuant to a
            Health Services Contract (and riders, if any, thereto).

     1.5    Blue Shield 1•roviders: are those licensed health care providers, including, without
            limitation, institutional providers, that have entered into agreements with Blue Shield to
            provide Covered Services to Members.

     1.6    Case Rate: is a rate of reimbursement paid by Blue Shield for certain Hospital Services
            identified in this Agreement, furnished dming a single inpatient or outpatient admission;
            and, except as otherwise set forth in this Agreement, constitutes payment in full for all
            Hospital Services provided by Hospital during such admission.

     1.7    Charge Master: is the uniform schedule of charges, in either electronic or printed fonn,
            represented by Hospital to be its gross billed charges for all Hospital procedures, servic<..>s,
            supplies and drugs that are billed and charged on a UB-04 billing fonn or its electwnic
            billing equivalent, regardless of payor type.

     1.8     Charge Master Year: is the twelve ( l2)~month period beginning on August 1st, and each
            -twelve -( 12)-month. -period-beginning-on- each-annual-annivei,sary-date-of-August-lst - - -
             thcreallel',

     1.9     Copai:ment:     is any copaymcnt, deductible, and/or coinsurance amount for which a
             Member is financially responsible in connection with the receipt of Covered Services as
             specifically described in the Health Services Contract and/or Evidence of Coverage
             applicable to the Member and in effect as of the date of service.

     1.10     Covered Senices: are Medically Necessary health care services, supplies and dntgs that
              a Member is entitled to receive pursuant to the Health Servi~s Contract and/or Evidence
 ·    -··-- ·(JfG(1vcmgc-applicablet<:>··tl1cMcmbcr.···--·--·· · · · · ······ ··· -- --·····--·· · · ····-- ··---

     lJ l    Emergency Services: are Covered Services required to address an unexpected medical
             condition, including a psychiatric emergency medical condition, manifesting itself by acute
             symptoms of suilicient severity (including severe pain) such that the absence of immediate
             medical attention could reasonably be expected to result in: (a) placing the Member's health
             in serious jeopardy; or in the case of a pregnant woman, the health of the woman or her
             unbom child (b) serious impairment to bodily functio11s; or (c) serious dysfunction of any
             bodily organ or palt. For Blue Shield Medicare Advantage Members; Emergency Services
             also include any other services defined as emergency services in Title 42 of the Code of
             Federal Regulations, Section 422.113.

     1.12    Evidence of Coverage: is the document issued to a Member, pursuant to California law,
             that describes the benefits, limitations and other features of the Benefit Program in which
             the Member is enrolled.

                                                         5

     OCONNOR IIOSPTTAL- FFS IIosp Agrcemcnt_Basc 12-01-17_v4
     Base OCONNOR HOSPITAL- fFS Hosp Agrccmenl_Baso 12-0l-l7...v4Fimi1.doex v47 rnv 7/10/17
     Prnprietary and Cuufi<lential -- Blue Shield of C:tlifomia
Case 2:20-ap-01575-ER             Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                   Exhibit Exhibit E-2 Page 8 of 37



                                                                  blue {I) of cal if ornia
   1.13    Health Services Contract: is the group or individual contract that describes the Benefit
           Program and the Covered Services to which a Member is entitled, as well as the Member's
           Copayment obligation.

   1.14    Hospital Services: arc those Covered Services that Hospital is licensed to provide.

   l.15    Inpatient: is a Member who: (a) is admitted to Hospital as a registered bed patient with
           the expectation of staying overnight, and (b) is receiving services ordered by and under the
           direction of a physician or other health care provider with appropriate medical staff
           privileges at Hospital.

   1.16    Tnpatieqt Services: are Hospital Services provided to an Inpatient, including: (a) all
           Hospital Services provided to a Member on the same date as the commencement of the
           Member's admission as an Inpatient if related to the condition for which the Member is
           admitted; (b) all Emergency Services provided to a Member hmnediately preceding the
           Member's admission as an Inpatient; and (c) transportation services required for treatment
           of the Member following admission as an Inpatient at Hospital and until discharge.

  -1,17 --Medioally-Neeessar-y. 9r-Mediool-Necessitn-means,with-respeet-to-the-provision-of.-----
             mcdical services, supplies and drugs: (a) required by a Member; (b) provided in accordance
             with recognized professional medical and surgical practices and standards; (c) appropriate
             and necessary for the symptoms, diagnosis, or treatment of the Member's medical
             condition; (d) provided for the diagnosis and direct care and treatment of such medical
             condition; (e) not furnished primarily for the convenience of the Member, the Member's
             family, or the treating provider or other provider; (f) furnished at the most appropriate level
             that can be provided consistent with generally accepted medical standards of care; (g) with
             respect to Inpatient Services, could not have been provided in a physician's office, the
             outpatient department of a hospital, or in another less acute facility without adversely
     ······· affecting theMember!s·conditio11·0r,the qualityofmedicalcarc·rcndcrcd~and{h)·consistcnt
             with Blue Shield Medical Policy and Blue Shield Medication Policy.

   1.18     Member: is an individual who is eligible for and enrolled in a Benefit Program k) which
            this Agreement applies (as identified in Exl1ibit R) m a health benefit plan of an Other
            Payor (as defined in Section 11.1 hereof).

   1.19     Outpatient Services: arc Hospital Services other than lllpaticnt Se1Vices.

   1.20     Per Diem Rate: is a rate of rcimbtirsement paid by Blue Shield on a per-day basis for
            certain Jupaticnt Services identified in this Agreement, and, except as othelwhie set forth
            in this Agreement, constitutes 11aymcnt in full for all Hospital Services provided by
            Hospital during each such day.

    1.21    Per Visit Rate: is a rate of reimbursement paid by Blue Shield on a per-visit basis for

                                                         6

    OCONNOR HOSP IT AL· l•FS Hosp Ageeement_Base 12-01-17_v4
    Babe OCONNOR HOSPITAL • FFS Hosp Ag1eeme11L_Biise 12-01-17_v4FinaLdocx v47 rev '//10/17
    Proprietary and Confidcnti!ll- Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                    Exhibit Exhibit E-2 Page 9 of 37



                                                                   blue, of calif ornia
           certain Outpatient Services identified in this Agreement, and, except as othc1wisc set forth
           in this Agreement, constitutes payment in full for all Hospital Services provided by
           Hospital during each such day.

   1.22    J•rovider Appeal: is Hospital's written notice to Blue Shield challenging, appealing, or
           requesting reconsideration of a claim, requesting resolution of billing dctcnninations, such
           as bundling/unbundling of claims/procedure codes or allowances, or disputing
           ad1ninistrativc policies & procedures, administrative terminations, retroactive contracting,
           or any other issue related to the parties1 respective obligations under this Agreement.

   1.23    Provider Manual: is the set of manuals developed by Blue Shield that set fortl1 the
           operational rules and procedures applicable to Hospital and the perfon11ance of services
           hereunder and such other documents used by Blue Shield to detennine reimbursement rates
           tmder the tenns of this Agreement, including, without limitation, Blue Shield's ICD-10
           Service Category Code File, Hospital Acquired Conditions (HAC) and Never Events (NE)
           Code File (HAC!NE Code File), Outpatient Surgical Grouper, APG Outpatient Surgical
           Services Grouper Mappings, Outpatient Radiology, Pathology, and Diagnostic Test
           Schedule, Clinical Laboratory F ce Schedule, and Outpatient Pharmaceutical Fee Schedule,

                                     II. OBLIGATIONS OF HOSPITAL

   2.1     Hospital Senices Hospital shall provide Hospital Services to Members, a<; directed by
           Membcrs 1 treating physicians or as otherwise Medically Necessary, in accordance wit11 the
           tenns of this Agreement. Notwithstanding anything in this Agreement to the contrary, this
           Agreement shall not apply to or govern the provision of Hospital Services to Members
           enroI1ed in HMO programs (including, without limitation, Medicare Advantage) for which
           Hospital receives capitation payments pursuant to a separate capitated hospital agreement,
           if any, between Hospital and Bhic Shield.

   2.2     Location and Availabilitv.

           (a)      Hospital Services shall be provided and made reasonably available at the location(s)
                    set fo11h in Exhibit A hereto. Subject to bed availability and compliance with
                    admission criteria, Hospital wm accept Authorized admissions of Members twenty-
                    four (24) hours a day.

           (b)      Hospital shall cooperate and comply with Hluc Shield's language assistance
                    program as set forth in the Provider Manual. Nothing in this Section shall be
                    construed as a delegation to Hospital of Blue Shield's obligations pursuant to
                    Section 1300.67 .04 of Title 28 of the California Code of Regulations or Section
                    2538.3 of Title 10 of the California Code of Regulations, or deemed to limit
                    H()spilal's obligations pursuant to Section 1259 of the Califomia Health au<l Safety
                    Code.

                                                          7
   OCONNOR HOSPITAL- ffS Hosp Agreement_Rasc l2-01-17_v4
   Hase OCONNOR HOSPITAL· FPS Hosp Ap,rccmcnt..Basc l 2-01-17_y4Finrd.docx v4 7 rev 7/l Oil 7
   Proprietary ancl Confidential --- Hluo Shiold (1t'C11.Hfomia
Case 2:20-ap-01575-ER              Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                   Exhibit Exhibit E-2 Page 10 of 37



                                                                     blue ll of california
   2.3     Licensure & Accreditation. At all times dming the term of this Agreement, Hospital shall
           he licensed by the state of Califomia, certified under Title XVIII of the Social Security
           Act1 and accredited by The Joint Commission.

   2.4     Standards for Provision of Care. Hospital shall maintain its facilities and equipment in
           accordance with all applicable legal requirements. Hospital shalt comply with all federal
           and state laws, licensing requirements, and professional standards, and provide its services
           in accordance with generally accepted hospital practices and standards prevailing in the
           applicable professional community at the time of treatment. Consistent with Title 10 of
           the California Code of Regulations, Section 2240.4, Hospital's primary consideration shall
           be the quality of the health care services rendered to Members.

   2.5     Quality Improvement/Case Mantlgemcnt/UtiUzation Management Programs.

           (a)      Hospital shall comply with Blue Shield's Medical Policy and Blue Shield
                    Medication J>olicy. Without limiting the foregoing, Hospital shall cooperate fully
                    with and participate in Blue Shield's Quality Improvement and Utilization
                    Management Programs, including its Authorization procedures, as set forth in this
          -- -··---Agreement-and-as-dcscribod-in-thc-Providor-Matmal.Hospital-shaU-comply-with-- - -
                    the decisions of the Blue Shield Quality Improvement and Utilization Management
                    Programs. If Hospital disputes any such decision, Hospital shall comply with the
                    decision pending resolution of the dispute through the Appeal Process desc1ibed in
                    Article IX of this Agreement.

           (b)      Hospital shall cooperate fully with Blue Shield with regard to the Healthcare
                    Effectiveness Data and Information Set ("HEDIS 11) measurements, audits,
                    guideline development, preventive services utilization, disease/risk management,
                    clinical service monitoring, and quality improvement studies and initiatives.

            (c)      Hospital shall maintain a quality management program ptm.'llant to which Hospital
                     will review, on a prospective, concu1Tent, and retrospective basis, the quality,
                     appropriatenessi and level of care furnished to Medicare Advantage Members, Such
                     quality management progTam shall include, without limitation, an annual
                     evaluation, annual quality management goals, proposed quality management
                     studies, a description of Hospital's quality management committee, aml the
                     frequency with which such committee holds meetings, Hospital shall notify Blue
                     Shield of any material changes to such quality management program, which
                     approval shall not be unreasonably withheld.

   2.6      Service Authorization. Hospital shall comply with the Authori7-ation procedures and
            requirements set forth in the Provider Manual and this Section 2.6. Hospital understands
            and agrees that, except in the case of Emergency Services or as othe1wise provided in the
            Provider Manual, Hospital Services must be Authorized in advance by Blue Shield or its
            delegate in order for Hospital to be eligible for payment hereunder. In the case of
                                                           8

   OCONNOR H0SP1TAL· FVS Hosp !\greern~nt..Hase l 2-0J. J7.-v4
   Rase OCONNOR HOSPITAL • FFS Ho,p Agr\.:enmtt_Basc 12..{J 1-17_v4Final.docx v'17 rev 7/I 0/17
   Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                           Desc
                                    Exhibit Exhibit E-2 Page 11 of 37



                                                                  blue f of california
              Emergency Services1 Hospital shall obtain A1ithol'ization from Blue Shield or its delegate
              as soon as possible, but in no event later than twenty~four (24) hours after any admission 1
              or the next occurring non~holiday weekday, whichever is later. Blue Shield will not
              retroactively deny Hospital's claims on the basis of Medical Necessity for services
              reviewed and Authorized pursuant to the Quality Improvement and Utilization
              Management Program. provided that Hospital submitted full and accurate infom1ation to
              Blue Shield for review under its Quality Improvement and Utilization Management
              Program. If Hospital fails to obtain Authorization prior to providing Hospital Services to
              a Member, as required, or if Hospital provides services outside of the scope of the
              Authorization obtained, then Blue Shield, or its delegate, shall have no obligation to
              compensate Hospital for such services; Hospital will be deemed to have waived payment
              for such services and shall not seek payment from Blue Shield, its delegate. or the Member.

    2.7    Cooneration with Discharge Planning. Hospital shall cooperate fully with Blue Shield
           or its delegate in planning and implementing the discharge of Members from HospitaPs
           facility(ies), including, without limitation, providing Blue Shield's on-site I telephonic
           nurse (s) reasonable access to Hospital's facility(ies) and Members. In the event Hospital
           cannot appropriately discharge a Member due to delays from Blue Shield's lack of
__________ dctcnnination_o:£.rcqucstcd_Authorization_within-established timeframe,J31ue-Shield-shalL. ---- - - - -
           be liable for payment of such additional inpatient days on as Per Diem basis.

     2.8         Physician Access. Hospital shall provide each Member's treating physician such access
                 to Hospital's facilities as may be appropriate to provide professional services to the
                 Member, in accordance with the bylaws, mles, and regulations established by Hospital with
                 the approval ofHospital1s governing board. Members' physicians shall not be denied staff
                 membership or clinical privileges on the basis of sex, race, age, religion, color, national
                 origin, sexual orientation, disability, or any other criteria lacking professional justification,
                 nor will such privileges be arbitrarily delayed, If a Meh1bel' requires the care of a specialist
            .--· physician;-and-no such ..physician who-is .a-Blue--Shield I?rov.idcrhas-activc-·privilegcs--at
                 Hospital, Hospital shall consider, in as rapid a manner as possible, taking into consideration
                 possible emergency situations, requests irom qualified persons for temporary privileges at
                 Hospitali and shall grant such temporary privileges, provided such persons meet and
                 conform to the requirements of Hospital's medical staff bylaws and rules and regulations
                 for temporary privileges,

     2.9      Submission of Physician Hospital Privilege Roster. Hospital shall provide Blue Shield
              with an updated physician Hospital privilege roster, preferably in electronic format, at least
              annually, as well as upon Blue Shield's request, which shall not exceed two (2) request,;
              annually.

     2.10     Provider Manual. Hospital shall comply with the Provider Manual, the terms of which
              are incmpora(ed herein by reference. Blue Shield may, in its sole discretion, periodicalJy
              modify the Provider Manual. Blue Shield will notify Hospital forty-five (45) working days
              prior to the cffoctivc date of any change to the Provider Manual. If Hospital reasonably
                                                          9

     OCONNOR HOSPITAL - FfS Hosp Agrccmcnt_Buse l2-(ll-l 7_ v4
     Dase OCONNOR HOSPlTAL- FFS Hosp Agreement_Basc 12-01-17 _v4Final.docx v47 rev 7/10/17
     Propriefaty and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER             Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                  Exhibit Exhibit E-2 Page 12 of 37



                                                                  blue I) of california
           concludes that a change to the Provider Manual is material, Hospital shall notify Blue
           Shield, in writing, priot to the effective date of the change. Following receipt of Hospital's
           notice, Hospital and Blue Shield shall confer in good faith regarding the change. If
           Hospital and Blue Shield are unable to reach agreement regarding the change within thirty
           (30) days of Hospital's notice, then, within sixty (60) days of Hospital's notice, Hospital
           may elect to terminate this Agreement for cause pursuant to Section 10.3 hereof. To the
           extent of any conflict between this Agreement and the Provider Manual, the terms of this
           Agreement shall govern.

   2.1 l    Disclosures. Hospital shall immediately notify Blue Shield in writing of the occurrence
            of any ofthe following events: (a) loss or restriction of any license or certification required
            in order for Hospital to provide Hospital Services; (b) loss of accreditation by The Joint
            Conunission; (c) Hospital is excluded or suspended from participation in, ceases to be
            certified by, or is sanctioned by any state or federal healthcare program, including, without
            limitation, Medicare or Medi-Cal; (d) Hospital's liability insurance is canceled, terminated1
            not renewed, or materially modified; (e) Hospital becomes a defendant in a lawsuit filed
            by a Member or is required or agrees to pay damages to a Member for any reason; (f) any
            changes to the hospital-based (e.g., emergency, radiology, pathology) physicians or
     _ ---- -physician-groups providing ser:vices-aLHospital;-~g)-any-labouiction-01'--wotk-stoppage-that--------. -· - - -
            may materially impact Hospital's operations; (h) a petition is filed to declare Hospital
            bankrupt or for reorganization under the bankruptcy laws of the United States or a receiver
             is appointed over all or any portion of Hospital's assets; or (i) any act of nature or other
            event or circumstance which has or reasonab]y could be expected to have a materially
             adverse effect on Hospital's ability to perform its obligations under this Agreement. In
             addition> Hospital shall use best efforts to provide Blue Shield with no fewer than ninety
             (90) days' prior wl'itten notice of any proposed material change in the ownership of
             Hospital, or the sale of atl or substantially all .of the assets of Hospital

 ...... 2.l2---IN:fEN1:.I0.SALL¥LEFTBLAJNK ....

                                  III. OBLIGATIONS OF BLUE SffiELD

   3.1     Directory & Use of Names.

           (a)      Blue Shield maintains a directory of Blue Shield Providers that is made available
                    to Members. Hospital agrees that the following foformation may be included in
                    Blue Shield's written and electronic directories, marketing materials, and
                    publications provided to present or potential Members and subscriber groups: (i)
                    Hospital's name, address, and phone number; and (ii) such other types ofidentifying
                    infonnation regarding Hospital that arc reasonable to include in directories,
                    marketing materials, or publications. Blue Shield shall maintain said directory
                    pursuant to state and federal law, including, but not limited to, California Health &
                    Safety Code 1367.27.

                                                         10

   OCONNOR HOSPITAL- FPS Bo,p Agrecment_-Bmm 12-0l-17_v4
   Dase OCONNOR HOSPITAL· FFS 1-Io:,p Agreement .Buse 12-01-l7..v4Final.docx v47 rev 7/10/17
   Propriotary aad Confidential ... Blue Shield of California.
Case 2:20-ap-01575-ER               Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                         Desc
                                    Exhibit Exhibit E-2 Page 13 of 37



                                                                      blue, of calif ornia
           (b)      Hospital may identify itself as a Blue Shield Provider.

           (c)      Except as provided in Sections 3.l(a) and (b), neither party shall use the other
                    party's name, tradcmark(s), or service mark(s), without the other party's prior
                    written consent, which consent shall not be unreasonably withheld.

   3.2     Administrative Services . Blue Shield shall perform those services incident to the
           administration of a health care service plan, including, without limitation, processing
           enrollment applications and adjudicating claims for Covered Services that are the payment
           responsibility of Blue Shield.

   3.3     Disclosure of Information.      Blue Shield shall make available to Hospital, upon
           contracting and upon written request, such information as is requirecl by Sections
           1300.71(1) and (o) of Title 28 of the California Code of Regulations. Blue Shield shall
           make such information available in the Provider Manual and on the provider portal of Blue
           Shield's website at www.blucshieldca.com.

                            IV. ELIGIBILITY 0:F BLUE SHIELD MEMBERS

   4.1     Itlentification Cards & Verification. Blue Shield shaH issue identification cards to
           Members as set forth in the Prnvider Manual. Production of such identification cards shall
           be indicative of, but not conclusive of, a person's status as a Member. Blue Shield shall
           provide or shall make available tc, Hospital, in formats that may be accessed by Hospital
           electronically or telephonically, information regarding Member status.

   4.2       Verification of Eligibilitv. Hospital shall verify the eligibility of Members in accordance
             with the Provider Manual. If Hospital fails to vcrH-3 Member eligibility in accordance with
                                                                           1


             the Provide.r Manual, Blue Shield shall h.tve no obligation to compensate Hospital for any
         ···-services-provided to patients wbo ·arc,not·MernbcF& at·thctime·sueh·servfoes11re·rendere& ,.,,,,. , .. ·· ·
             Hospital shall be entitled to reasonably rely on verification of Member eligibility provided
             by Blue Shield. If Hospital provides Authorized H(lspital Services in reasonable reliance
             upon verification of a patient1s eligibility provided by Blue Shield, and such patient is
             subsequently determined not to have been a Member at the time services were provided,
             Blue Shield shall compensate Hospital for such Authorized Hospital Services at the rates
             set folih herein, less amounts, if any, due to Hospital from any other health care service
             plau, insurer or third party payor (including Medicare) by which such patient is covered.

   4.3      Payment of Premiums. Payment of Member premiums by Hospital shall be deemed a
            material breach of the Agreement.

             V. BILLING, COMPENSATION & CHARGE MASTER OBLIGATIONS

   5.1      Claims Submission. Hospital shall bill Blue Shield for Hospital Services as follows:

                                                            11

   OCONNOR M0SPITA1. - FFS Hosp Agrccment_Basc 12·01-17_v4
   Base OCOl\'NOR H08PIT Ar, - FfS H(rnp Agrec111ont)fasc 12-01-17. .v4Fina1.docx v47 rev 7/10/17
   Propriotary mul Confid,.mtial , - Blue Shield nf California
Case 2:20-ap-01575-ER                  Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                       Exhibit Exhibit E-2 Page 14 of 37



                                                                    blue (I of cal if ornia

            (a)       Hospital shall bill Blue Shield according to Hospital's Charge Master.

            (b)       Hospital shall bill Blue Shield once for every thirty (30) consccHtive days that a
                      Member receives Hospital Services. If Hospital provides Hospital Services to a
                      Member for a period fewer than thirty (30) consecutive days (including any such
                      time period following a thirty (30)-day period for which Hospital has already billed
                      Blue Shield), then Hospital shall bill Blue Shield for such shorter period of time.

            (c)       Hospital s1wll submit claims to Blue Shield within one hundred and eighty (180)
                      days following the end of each period described in Section 5. l(b) or, if Blue Shield
                      is not the primary payor under the coordination of benefits rules described in
                      Section 5.2(e), the date payment or denial is received by Hospital from the primary
                      payor. Blue Shield may deny payment for any claims not received by Blue Shield
                      within one hundred eighty (180) days of the end of any such period or date. If
                      Hospital fails to submit a claim in a timely fashion, as set forth in this Section 5.1,
                      Hospital waives its right to any remedies and to pursue the claim further and may
                      not :initiate a demand for arbitration or other legal action against Blue Shield or bill
                      the Member for Hospital Services for which Blue Shield so denied payment;
                      provided,. however,. that-Blue-Shield.sha11,-upon. submission. ota-Provider-Appeat_ _
                      by Hospital, consider good cause for late submission of u claim denied as untimely.

            (d)       Hospital shall use best efforts to submit claims electronically following the
                      procedures set forth mthe Provider Manual. If, despite best efforts, Hospital cannot
                      submit claims electronically, Hospital shall submit paper claims using a Form UB-
                      04, or any successor form approved by the American Hospital Association, that
                      includes all infonnation required by the Provider Manual. In either case, payment
                      by Blue Shield will be made only upon receipt of a complete claim submitted by
                      Hospital in accordance with this Agreement.

            (e)       In the adjudication of claims for payment hereunder, Illue Shield may request from
                      Hospital, and Hospital shall provide to Blue Shield, such records as Blue Shield
                      reasonably deems n~ccssary to confirm that individually billed serviccs(s) were
                      rendered and/or were Medically Necessary.

            (i)        Notwithstanding the foregoing provisions of this Section 5.1, if Hospital provides
                       Hospital Services to a Member and such Hospital Services arc the financial
                       responsibility of a Blue Shield Provider (including Hospital) who is capitated by
                       Blue Shield for such Hospital Services, Hospital sha11 suhmit billings for such
                       Hospital Services to, and seek payment from, isuch capitatcd Blue Shield Provider,
                       in accordance with procedures set forth in the Provider Manual. If Hospital is
                       unable to obtain payment from such capitatcd Blue Shield Provider, Hospital shall
                       notify Blue Shield. Blue Shield shall, within sixty (60) days, seek to resolve the
                       non-payment by the capitated Blue Shield Provider. If a capitatcd Blue Shield
                       Provider is financially responsible for Hospital Services provided hereunder, and
                                                               12

   OCOI\'NOR HOSPITAL - FfS Hosp Agrcc1m:nt_Base l 2-01-17_v4
   Ila5e OCONNOR I IO SP ITAL - FF8 Hosp Agreemenl_Buse 12-01-17 ,v4Fimil.docx v47 wv 7/l 0/17
   Proprietary and Confidential - Illue Shield of California
Case 2:20-ap-01575-ER              Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                                                                 Desc
                                   Exhibit Exhibit E-2 Page 15 of 37



                                                                          blue f of california
                     such Blue Shield Provider docs not have an agreement with Hospital relating to the
                     payment for such Hospital Services, Hospital shall accept as payment from such
                     Blue Shield Providel' (or from Blue Shield on behalf of the Blue Shield Provider)
                     the reimbursement rates set forth in this Agreement.

   5.2      Compensation Amounts Blue Shield shall pay Hospital in accordance with the following:

            (a)      Except as otherwise specified in Section 5.2(g) and Exhibit E, in exchange for
                     Hospital Services provided to Members enrolled in a Blue Shield commercial
                     Benefit Program, Blue Shield shall pay Hospital the lesser of: (i) the percentage of
                     Hospital's Allowed Charges specified in the table below, and (ii) the reimbursement
                     rates set forth in this Agreement, in either case; less any applicable Copayrnent.

              ..
                                                                                  12/01/ittl 1           ..          08101/2018'.
         Percentage of Allowed Charges - Inpatient                                  100.0%                              100.0%
         Percentage of Allowed Charges - Outpatient                        .. --~·100.0%                                 92.6%


          --(b)-- -J1rcxchangc-for-Hospital-Scrvices-providcd to-Mcmbcrs-cmollcd··in a-Blue-Shield---·
                     Medicare Advantage Benefit Program, Blue Shield shall pay Hospita] the lesser of:
                     (i) the percentage of Hospital's Allowed Charges, as specified in the table below,
                     (ii) the reimbursement rates set forth in this Agreement, and (iii) the reimbursement
                     established hy the Medicare program for such services, in any case, less any
                     applicable Copaymcnt.

                                            .. --   .,,.,.        ...   .-.,   12(~1/2017.                    tl8/01/l018
          Percentage of Allowed Charges - Inpatient                 97.0%                                        97.0%
         ··Percentage·of'.Allowed-Cbargcs·-·Outpaticnt ...... · .. "100,0%---- i····"···· ...    ,.   ...... ,,,,,,,,,, -100,0%,   •·•··"'~·..»~~-,aw•·•·~·····-·




             (c)     Irrespective of whether Hospital is reimbursed pursuant to Subsection (a) or (b) of
                     this Section 5.2, reimbursement is subject to the terms specified in Exhibit D.

             (d)     Payment for Hospital Services shall be made by Blue Shield within the time-frames
                     mandated by applicable state or federal law following receipt of all reasonably
                     necessary infonnation. Hospital shall accept electronic payment for Hospital
                     Services and receive related explanations of payments ("EOPs") via electronic
                     funds transfer ("EFT") .and electronic remittance advice cnERA"), respectively.

             (e)     Coordination of benefits, benefit detenninations under the Medicare Secondary
                     Payor rules, and Workers' Compensation recoveries shall be conducted by Hospital
                     in accordance with the procedures set forth in the Provider Manual.
                     Notwithstanding Section 5.1 or the foregoing provisions of this Section 5 .2, if Blue
                                                             13

   OCONNOR l-lOSPHAL- l'FS Hosp Agr.:cmu1t__ Basc 12-01-17_v4
   Base OCONNOR llOSPlTAL - FFS Hosp Agrccmont_l.lasc 12-01-17_v4FinaLdocx v47 rev 7/10/17
   Proprietary and Confidential- Blue Shi()ld ofCalifomia
Case 2:20-ap-01575-ER                Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                     Exhibit Exhibit E-2 Page 16 of 37



                                                                       blue t of california
                      Shield is not the primary payor under coordination of benefit rules, Hospital shall
                      not make any demand for payment from Blue Shield until all primary sources of
                      payment have been pursued. In such cases, Blue Shield's financial obligation for
                      Hospital Services shall be limited to the amount, if any, w11ich, when added to the
                      amount obtained by Hospital from all primary payors, equals the amount of
                      compensation to which Hospital is entitled under this Agreement for such Hospital
                      Services.

             (f)      Hospital agrees to accept payment pursuant to this Section 5.2, together with
                      applicable Copayments payable by a Member, and coordination of benefit
                      collections and third party recoveries allowed umler this Agreement, as payment in
                      full for Hospital Services.

             (g)           If, after the Effective Date, Hospital adds to its hospital license a new category of
                           service or service unit (a 11 New Service) or if Hospital adds a category of service or
                           a new service unit which involves new technology and requires a significant
                           investment in e.quipment, has a matedally higher cost of operation, and is of the
                           type or nature which is customarily carved out as a separate reimbursement
 ___ --- - ____ categot'.)'-(a 1:Ncw-Technolog..y-Sci:vice'~),-the-tcrms-of-this-Agreement.will-apply-to---
                           such New Service and /or New Technology Service as reasonably determined by
                           Blue Shield. Prior to the implementation of such New Service and/or New
                           Technology Service, Hospital shall have the option of providing Blue Shield with
                           sixty (60) days prior written notice of any such addition and requesting that both
                           parties meet and confer in good faith to discuss altering the terms of this Agreement
                           to establish a unique reimbursement rate applicable to such service on a prospective
                           basis only. Beginning sixty (60) days after proper notice is received by Blue Shield
                           and continuing until such a. time as Blue Shield and Hospital have negotiated and
                            agreed upon a new reimbursement rate, Hospital shall accept seventy five percent
  - ,------,, ----- ----------------{:J!:J%),,ofllospital!sAllowcd,{ihai:ges--as--paymentfor.such-,Ncw,Sc1:v:ice,orNew
                           Technology Service; provided such category of service or service(s) are Covered
                            Services.

    5.3      Copaymcnts.

             (a)      Hospital shall collect and retain, as additional compensation, the Member's
                      applicable Copayment for Hospital Services provided by Hospital. Copayments
                      for Hospital Services shall be calculated based on the lesser of: {i) the applicable
                      Charge Master rate, and (ii) the applicable reimbursement rates set forth in this
                      Agreement. Hospital shall not collect or attempt to collect any Copaymcnt amount
                      if at time of collection the Member's exact Copayment ohJigation cannot be
                      determined with certainty.

              (b)      Hospital shall not waive a Member's Copaymcnt obligation.

                                                             14

     OCONNOR HOSPITAL - FFS Hosp Agrccmcnt_Basc l 2-01-17_ v4
     Base OCONNOR HOSPITAL - Fnl Hosp i\greemenl __ Dase I2--0l-17 ___v4Final.docx v47 rev 7/10/17
     Proprietary at1d Confidential -· Blue Shield of California
Case 2:20-ap-01575-ER                Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                               Desc
                                     Exhibit Exhibit E-2 Page 17 of 37



                                                                     blue I) of calif ornia
              (c)     Notwithstanding the foregoing, Hospital acknowledges that cost sharing for
                      Members eligible for both Medicare and Medicaid/Medi-Cal ("Dual Eligible
                      Mcmbers 11 ) is limited to the cost sharing limits established by Medicaid/Medi-Cal.
                      With respect to Hospital Services provided to Dual Eligible Members, Hospital
                      shall accept payment by Blue Shield as payment in full for such Hospital Services,
                      or will separately bill the appropriate State source for any amounts above the
                      Medicaid/Medi~Cal cost sharing limits.

    5.4       Overnayment Recoveries. Blue Shield may reqnest a refund of any overpayment it has
              made to Hospital within three hundred sixty-five (365) days of the date the payment was
              made, or as otherwise provided by law, unless the overpayment was the result of fraud or
              misrepresentation on the part of Hospital (in which case, Blue Shield shall not be so time-
              barred from seeking such a refund). Blue Shield's procedures for notification of
              overpayments and notification of recovery of overpayments shall comply with Section
                                                                                     u:
              1300.?l(d) of Title 28 of the California Code of Regulations. within forty-five (45) days
              of receipt of such request, Hospital fails to either repay the overpaid amollnts or give
              written notice to Blue Shield contesting the overpayment, Blue Shield shall have the right
              to recoup the overpayment from subsequent payments due to HospitaJ under this or any
__ _ ___ _    othcr-agrccmentbctwcenliospitaland-Blue-8hicld.Jn_the-cvcntthat.HospitaLfiles a formal--
              appeal/dispute with Blue Shield within forty-five (45) days of Blue Shield's written refund
              request, Blue Shield will 1mt offset the disputed amount against other payments until the
              matter bas been resolved through the Provider Appeals and Dispute Resolution process. In
              addition, if Blue Shield determines Hospital has overcharged an individual properly
              identified as a Member of an Other Payor (as defined in Section 11.1 ), upon notification
              by Blue Shield of such overcharge, Hospital shall promptly refund such overpayment to
              Blue Shield, such Other Payor or to the Member, as applicable.

    5.5         Charne 1\fast~r Notifications. Hospital shall provide Blue Shield with notification
             ...relating to changes.in Uospital!s.Charge Master.as -follows;....... . . ... ......... ······----·--·--·

              (a)      Hospital shall notify Blue Shield in writing no fewer than forty-five (45) wodcing
                       days prior to implementing any changc(s) to Hospital's Charge Master. Such
                       notification shall include a detailed description of all changes to be made to the
                       Charge Master, as well as the overall percentage increase to the Charge Master
                       resulting from such changc(s). No modification to the Charge Master or the rates
                       charged by Hospital shall be applicable to Hospital Services provided to Members,
                       nor effective with respect to this Agrccment1 until forty-five (45) working days
                       foJlowing Hospital's written notice to Blue Shield pursuant to this Section 5.5(a).
                       Notwithstanding the foregoing, Hospital shall have no obligatio11 to notify Blue
                       Shield of any Charge Master increases resulting from routine Chatgc Master
                       maintenance items that arc b()th: (i) Nominal (as defined below); and {ii)
                       implemented to accommodate new Hospital Services, to updato miscellaneous
                       charge codes fo1· unique, patient-specific items, or to update Hospital's underlying
                       pharmaceutical or bnplant (as defined in this Agreement) purchase costs. For
                                                           15

    OCONNOR HOSPITAL • l•'FS Hosp Agrcem.:nt_l:lnsc 12-01-17_ v4
    Base OCONNOR} !OSPITAL- l'FS 1fosp Agreemcnt_Base 12-0l-17 __v4Fiual.doox v47 rev 7/10/17
    Proprietary and Confidential - Blue Shield ofC11lifomia
Case 2:20-ap-01575-ER              Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                           Desc
                                   Exhibit Exhibit E-2 Page 18 of 37



                                                                   blue I) of california
                     purposes of this Section 5.5, "Nominal" Charge Master increases are, in aggregate,
                     less than one percent (1 %) in any Charge Master Year.

            (b)      In addition to any notice required by Section 5.5(a), upon request, Hospital shall
                     provide Blue Shield with written confinnation, on such fonn as may be provided
                     to Hospital by Blue Shield, indicating whether Hospital did or did not implement
                     any changes in its Charge Master. Hospital's failure to provide Blue Shield with
                     such written confirmation within thirty (30) days of such request shall constitute a
                     breach of a material term of this Agreement.

   5.6      Adjustments Resulting From Chitl'ge Master Increases.

            (a)      1n the event of a cumulative increase in Hospital's Charge Master, either on a single
              date or over a period of time during any Charge Master Year, that exceeds Charge
              Master "Modification Allowance" set forth in Section 5.6(d), Blue Shield may
              decrease all percentage of Allowed Charges-based reimbursement payable pursuant
              to Scction 5.2 by the amount of the increase, less the Modification Allowance. Such
              decrease shalt he effective as of the effective date of the most recent modification
--------- -- -to .Hospital's -Charge-Mastet'-that-caused-Hospital-to-exceed-the-Modification-- -
              Allowance, shall be applied to all successive rate periods thereafter, and shall be
              calculated as follows:

                        [(l + Modification Allowance)/ (1 + Actual Charge Master Increase)]
                                             x (Current% of Allowed Charges)
                                             ""Adjusted % of Allowed Charges

                                                      ltxample

                  . -5% ModificationAllovv.ance, . 15%-ActuaLChai·ge.Mastcr.lncreasc, ...... ........   --··-- ------·· .
                                      55% of Allowed Charge rate,
                                     (1.05 / l.15) x 55.0% 50.2%    C-0:




            (h)      In the event of a cumulative increase in Hospital's Charge Master, either on a single
                     date or over a period of time during any Charge Master Year, that exceeds Charge
                     Master "Modification Allowancc 11 set forth in Section 5.6(d), Blue Shield may
                     increase the Stop Loss Attachment Level(s) set forth in this Agreement by the
                     amount of the increase, less the Modification Allowance. Such increase shall be
                     effective as of the effective date of the most recent modificatiot\ to Hospital's
                     Charge Master that caused Hospital to exceed the Modification Allowance, shall
                     be applied lo all successive rnte periods thereafter, and shaH be calculated as
                     follows:

                        f(l + Actual Charge Master Increase)/ (1 + Modification Allowance)]
                                          x (Current Stop Loss Attachment Level)
                                                         16

    OCONNOR HOSPITAL· FFS Hosp Agrccmrnt_Basc 12-01-17_v4
    Base OCONNOR HOSPITAL - FrS Hosp Agreement)3use 12--01-17 _v4Final.doox v47 rev 7/10/l 7
    Proprietary and Confidential - lllue Shield of California
Case 2:20-ap-01575-ER               Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                    Exhibit Exhibit E-2 Page 19 of 37



                                                                    blue ·'1 of calif ornia
                                             = Adjusted Stop Loss Attachment Level

                                                      Examnle

                    5% Modifamtion Allowance, 15% Actual Charge Master Increase,
                            $70,000 current Stop Loss Attachment Level,
                                  (1.15 / 1.05) X $70,000 = $76,667



           (c)  If Blue Shield is entitled to make any adjustment pursuant to Section 5.6(a) or (b),
                Blue Shield will provide Hospital with an amendment to this Agreement revising
                Section 5.2 and the then current and alt subsequently effective compensation
                exhibits to reflect the changes to the percentage of Allowed Charges-based
                reimbursement and Stop Loss Attachment Lcvd(s) resulting from Charge Master
                increases exceeding the Modification Allowance. Such amendment shall be
                effective as of the effective date of the most recent modification to Hospitars
                Charge Master that caused Hospital to exceed the Modification Allowance and,
         . ____ !19hvithshmd_ing_ anythi_!i_gl!!_Section 12.2 to the contrary1 shall be deemed effective
                without the written consent of Hospital.

           (d)      Hospital's Charge Master 0 Modification Allowance11 is indicated in the table below:



                                      8/l/17~11/30/17                      0%
                                      12/1/17-7/31/18                      8%
                                       8/1/18-7/31/19                      8%
                        1 - - - - - . ; _ _ c . - _ ; __ _ _ _ _ _ _ _ ~-·---"••----·-•-n•---<
                         -Each-l-2-Month-p©riod-,----8%-----,---------
                                   beginning on August l st
                          ,
                                                  thereafter
                              .... ....~.-·-·--·--···
                              _                          ------

   5.7     Right to Audit Charge Master. Blue Shield shall have the right to audit Hospital's Charge
           Master to enforce the parlies 1 respective rights and obligations u11def Sections 5.5 and 5.6
           of this Agreement.

   5.8     Late Charge Master Notification Recoveries Notwithstanding the provisions of Section
           5.4, if Hospital fails to give Blue Shield timely notice of any change to Hospital's Charge
           Master in accordance with Section 5.5 hereof, and pursuant to Section 5.6 such change
           would have resulted in a change to the percentage of Allowed Charges-based
           reimbursement paid to Hospital pursl.10.nt to Section 5.2, Blue Shield shall have the right to
           recalculate all payments made to Hospital for Hospital Services furnished after the

                                                          17

   OCOl';'NORHOSPlT/\L- FFS Hosp Agreement_Busc 12-0l-l7_v4
   Base OCONNOR HOSP ITAl, - FFS Hosp Agreemcnt_13a~e 12-0 l-l 7_y4Fi11al.docx v47 rev 7/I0/17
   Proprietary am! Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                         Desc
                                      Exhibit Exhibit E-2 Page 20 of 37



                                                                   blue, of california
            effective date of such change and to recover any overpayments resulting from the resulting
            reduction in the percentage of Allowed Charges-based reimbursement. Blue Shield shall
            have the right to recoup the overpayment from subsequent payments due to Hospital under
            this agreement between Hospital and Blue Shield. Within one hundred twenty (120) days
            of becoming aware of such Charge Master change, Blue Shield shall provide Hospital with
            a detailed accmmting and reconciliation ofall resulting overpayments. Hospital shall have
            the right to audit Blue Shield's detenninations and object to any dete11nination.

   5.9      BlueCard Claims.

            (a)       If and for so long as Hospital is contracted with both Blue Shield and another
                      licensee of the Association ( as defined in Section 12.12) in the State of California,
                      Hospital shall use best cftorts to increase the nu1nbcr of claims for Hospital Services
                      reimbursable through the BlueCard Program (as defined in the Provider Manual)
                      sent to Blue Shield for processing, as follows:

                      (i)         by twenty-five percent (25%) dming the first Agreement Year, relative to
                                  the twelve-month period immediately preceding the first Agreement
                               _ .Ycar;.anL------ --- - - - - --------------- ----------

                      (ii)        by thirty percent (30%) during the second Agreement Ycar, relative to the
                                  first Agreement Year.

            (b)       If and for so long as Hospital is not contracted with another licensee of the
                      Association in the State of California, Hospital sha11 submit to Blue Shield for
                      procc-ssing all claims for medical services (including, without limitation, Hospital
                      Services) furnished by Hospital and reimbursable through the BlueCard Program.

          -------·(c-) - ---Nething.in,0ithfn:.,Section 5,9(a}or $.9(b}shall- be constmed,te.require-Hospital.to·- --
                      submit to Blue Shield for processing claims for Hospital Services furnished to a
                      Member enrolled in a benefit plan having an exclusive arrangement with another
                      licensee of the Association in the State of California; it being cxpress1y understood
                      that claims for Hospital Services furnished to a Member cnroHcd in a benefit plan
                      having an exclusive arrangement with a particular licensee of the Association in the
                      State of California should be sent to and processed by such licensee.

   5.10      Payments to Subconfractm·s. If Hospital subcontract'i with any individual or entity to
             provide Covered Services on behalf of Hospital, Hospital shall process claims from and
             pay such individual or entity for such C<wcred Services in compliance with the timeliness
             requirc111ents set forth in applicable state and federal law.




                                                              18

   OCONNOR HOSPITAL- FFS Hosp A[?t'0t:lllent_Base 12"01-17_v4
   Base OCONNOR HOSPITAL - FFS Hosp Agrcomcnl_Busc 12-01-17_v4PinaLdocx v47 rev 7/10/17
   Proprietary and Conildential - Bluo Shield of California
Case 2:20-ap-01575-ER            Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                 Exhibit Exhibit E-2 Page 21 of 37



                                                                blue ff of cal if ornia
                                    VI. PROTECTION OF MEMBERS

   6.1    Non-discrimination. Except as otherwise provided in this Agreement, Hospital shall
          provide Hospital Services to Members in the same manner, in accordance with the same
          standards, and with the same level of availability as Hospital provides services to its other
          patients. Hospital shall not discriminate against any Member in the provision of Hospital
          Services on the basis of race, sex, including gender identity and gender expression, color,
          religion, national origin, ancestry, age, marital status, physical or mental handicap, health
          status, disability, need for medical care, utilization of medical or mental health services or
          supplies, sexual preference or orientation, veteran's status, health insurance coverage,
          stah1s as a Member, or other unlawfol basis, including, without limitation, the filing by a
          Membel' of any complaint. grieva11ce, or legal action against Hospital.

   6.2     Chm·gcs to Membc1·s.

           (a)   Except as expressly set forth in this Agreement, in no event, including, without
                 limitation, nonpayment by Blue Shield or Blue Shield1s insolvency or breach of this
                 Agreement, shall llospilal bill, charge, collect a deposit from, impose a surchal'ge
             --on, seek.compensation,remuneration,.or-reimbursement-from,--or-haveany-recourse- - - -
                 against, a Member, or any individual responsible for such Membor1s care, for
                 Covered Services. Without limiting the foregoing, Hospital shall not seek payment
                 from a Member, or any individual responsible for such Member's care, for Covered
                 Services for which payment was denied by Blue Shield because the bill or claim
                 for such Covered Services was not timely or properly submitted or because such
                 Covere-d Services were related to a HAC or Never Event (each as defined in Exhibit
                 D hereto). If Blue Shield receives notice of a violation of this Section 6.2, it shall
                 have the right to take all appropriate action, including, without limitation,
                 reimbursing the Member for the amount of any payment made and offsetting fue
               --am0unt·0fsuoh--paymentftom-an:Y-amounts·then-or-thereafter.0wed-by-Bluo-.Shield-
                 to Hospital.

           (b)     Hospital shall not bill or collect from. a Member, or any individual responsible for
                   such Member's care, any charges in connection with non-Covered Services, non-
                   Authorized services. or services determined not to be Medically Necessary, unless
                   Hospital has first obtained a written acknowledgment :from the Member, or the
                   individual responsible for the Member's care. that such services arc not Covered
                   Services, not Authorized; or not Medically Necessary, as the case may be, and iliat
                   the Membcri or the individual responsible for the Member's care, is financially
                   responsible for the cost of such services. Such acknowlcdgtncnt shall be obtained
                   prior to the time such services are provided to the Member, shall specify the specific
                   services for which the Member, or the individual responsible for the Member's care,
                   is agreeing to accept financial responsibility, and shall otherwise satisfy the
                   applicable requirements set faith in the Provider Manual. Hospital's compliance
                   with the tenns of this Section 6.2(b) shall preserve for the Hospital il'I right to seek
                                                       19

   OCONNOR HOSPITAL- FFS Hosp /\g1~~n1t~1t_Bnse 12-0H 7_v4
   Base OCONNOR HOSPITAL - FPS Hosp Agrccmcnt_Basc 12-0l-l ].54Final.docx v47 rev 7/10/17
   Proprielroy and Confid-:ntial .. Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                      Desc
                                   Exhibit Exhibit E-2 Page 22 of 37



                                                                  blue I) of cal ifornia

                    payment from the rosponsible part for a.Pplicable services.

            (c)     In the event of Blue Shield's insolvency or other cessation of operations, Hospital
                    shall continue to provide Hospital Services to Members through the period for
                    which such Members' premiums have been paid or, with respect to Members
                    enrolled in Blue Shield1s Medicare Advantage Benefit Program, the duration of the
                    contract period for which CMS payments have been made, and, with respect to any
                    Member who is an Inpatient on the date of insolvency or other ces~mtion of
                    operations, until the Member1s discharge or transfer to another appropriate facility.

            (d)     The provisions of this Section 6.2 shall: (i) survive the expiration or termination
                    for any reason of this Agreement: (ii) be construed to be for the benefit of Members;
                    and (iii) sup crsc-de any oral or written contrary agreement (now existing or hereafter
                    entered into) between Hospital and the Member.

            (e)     111is Section 6.2 shall not be modified without the prior approval of the appropriate
                    government regulatory agency.

---6.3- -- Third-Party Liens.-Ifa-Member-seeks-and obtains-a-recovery-from-a third-party-or-a-third- - --
           partis insurer for injuries caused to that Member, and only to the extent permitted by the
           Member1s Evidence of Coverage and by state and federal law, Hospital shall have the right
             to assert a third party lien for and to recover from the Member the reasonable value of
             Covered Services provided to the Member by Hospital for the injuries caused by the third
             party. Hospital's pursuit and recovery under third party liens shall be conducted in strict
             accordance with the procedures set forth jn the Provider Manual. B1uc Shield shall
             similarly have the right to assert a lien for and recover for payments made by Blue Shield
             for such injuries. Hospital shall cooperate with Blue Shield in identifying such third party
             liability claims and in providing such info11nation, within such time frames, as set forth in
          . -theProvid0r·-ManuaL - Nothing in -this .Agr(\lement.shaU. -be -oonstrued .as--awaiver--of. ...
             Hospital's rights pursuant to California Civil Code Section 3045.l, et seq.

    6.4     Benefits Determination. muc Shield reserves the right to make all final decisions
            regarding Benefit Program coverage. Hospital shall refer Members who have inquiries or
            disputes regarding such coverage to Blue Shield for response or resolution.
            Notwithstanding the foregoing, this Section does not, and shall not be construed to, prohibit
            any physician from providing any medical treatment or other advice that such physician
            believes to be in the best interest of the patient.

    6.5     Member Complaints & Grievances. Hospital shall promptly notify Blue Shield of
            receipt of any claims, including, without limitation, professional liability claims, filed or
            asserte<l by a Member against Hospital. Hospital shall cooperate with Blue Shield in
            identifying, processing, and resolving all Member grievances and other complaints in
            accordance with Blue Shield's complaint/grievance process and time limits set forth in the
            .Provider Manual, as well as in accotdance with such time limits as required by state and/or
                                                        20

    OCONNOR HOSPITAL- FFS Hosp Agrccrnrnt_B11se 12-01"17_v4
    Base OCON'NOR HOSPITAL - FFS Hosp Agreemcnt.)3use 12-01-17 v4Finul.docx v47 rev 7/10/17
    ProprietJJ.ry and Confidential ... Blue Shield of California
Case 2:20-ap-01575-ER             Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                      Desc
                                  Exhibit Exhibit E-2 Page 23 of 37



                                                                   blue I} of california
            federal law. Hospital shall comply with Blue Shield's resolution of any such complaints or
            grievances and any specific findings, conclusions or orders of the California Depa11ment
            of Managed Health Care ("DMHC") (or any successor agency).

   6.6      Medical Necessity Assistance. In all cases where Blue Shield or its delegate is making or
            has made a determination regarding the Medical Necessity of a medical service requested
            or provided to a Member, Hospital shall, upon the request of Blue Shield or its delegate,
            assist Blue Shield and/or its delegate in determining or verifying the Medical Necessity of
            such service, provide relevant medical records to Blue Shield and/or its delegate, and
            participate in any grievance, arbitration, and/or other proceedings in which such Medical
            Necessity detennination is an issue. In addition, Hospital sha11 cooperate with and abide
            by the Medical Necessity determination of any external review entity to which Blue Shield
            is either obligated by law to submit such disputes or with which Blue Shield has
            implemented a program to submit such disputes to extemal review.

   6.7       Free Exchange of lnfonnation. No provision of this Agreement shall be construed to
             prohibit, nor shall any provision in any contract between Hospital and its employees or
             subcontractors prohibit, the free, open and unrestricted exchange of any and all information
           .. oLany-kind .bctween-health-carc-providcrs-and-Membcrs-regarding_the-nature-of-the--·-- -
              Member's medical condition, available health care treatment options and alternatives and
              their relative risks and benefits, whether or not covered or excluded under the Member's
              Benefit Program, and the Member's right to appeal any adverse decision made by Hospital
             or Blue Shield regarding coverage of treatment that has been recommended or provided.
              Hospital shall neither penalize nor sanction any health care provider in any way for
              engaging in such free, open, and unrestricted communication with a Member or for
              advocating for a particular service on a Member's behalf.

   6.8      Insurance.

            (a)      Hospital shall maintain professional liability (malpractice) insumnce and general
                     liability insurance coverage in the minimum amount of One Million Dollars
                     ($1,000,000) per occurrence and Three Million Dollars ($3,000,000) annual
                     aggregate. If Hospital maintains a "daims made" malpractice insurance policy,
                     Hospital shall keep such policy in effect for at least five (5) years following the
                     expiration or termination for any reason of this Agreement or purchase extended
                     reporting coverage (tail insurance) sufficient to ensure that insurance coverage in
                     the amount set forth in this Section 6. 8(a) is maintained for claims which arise from
                     services provided by Hospital during the te1m of this Agreement.

            (b)      Hospital shall maintain Workers' Compensation insurance covering all employees
                     of Uo6pital.

            (c)      Hospital shall notify and provide evidence to Blue Shield at the time of any
                     amendmen~ change, or modification to such insurance coverage, and at any other
                                                         21

    OCONNOR HOSPITAL-fFSHosp Agrccmcnt_B~sc 12-0l-17_v4
    Base OCONNOR HOSPITAL • FFS Hosp AgreementJ3ase 12-0 l-17.y4Pituil,docx v47 rev 7/l 0/17
    Proprietary and Confidential ··- Blue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                           Desc
                                      Exhibit Exhibit E-2 Page 24 of 37



                                                                   blue V of cal ifornia
                     time upon reasonable request by Blue Shield.

                            VII. MEDICAL RECORDS & CONFIDEN'flALITY

   7.1       Medical Records. Hospital shall prepare and/or maintain complete, timely and accurate
             medical and other records with respect to services provided to Members, in the same
             manner as for other patients of Hospital. Hospital will require that all physicians treating
             Members at Hospital's facility(ies) create m1d maintain, in an accurate and timely manner,
             for each Member who has obtained care from such physician, a medical record that is
             organized in a manner that contains such demographic and clinical information as is
             necessary, in the opinion of the Blue Shield medical director and the Hospital medical
             director, to adequately document the medical problems of; and medical services provided
             to, the Member. Such records shall inchide a historical record of diagnostic and therapeutic
             services rccommm1dcd or provided by, or under the direction of, the physician. Such
             records shall be in such a form as to allow trained health professionals, other than the
             physichm, to readily detennine the nature and extent of the Member's medical problem and
             1he services provided and to permit peer review of the care provided. Such records shall,
             upon request, and without unreasonable delay, be made available without charge to Blue
             Shield-and its-designated agcnts ..EailureJo_pro:vidcsuch.records.shalLbe-deemed-a-material---
             brcach of the Agreement. Without limiting the foregoing, Hospital shall, without charge,
             transmit Member's medical records info1mation to a Member's other providers, to
             Government Officials (as defined in Section 8.l(a)), and to Blue Shield for purposes of
             utilization management, quality improvement, and other Blue Shield administrative
             purposes. Hospital shall secure from the Member, upon admission or prior to providing
             services, a release of medical information if such a release is required by law.

   7.2                Confidentiality. Hospital and Blue Shield shall comply with all applicable state and
                      federal laws regarding privacy and confidentiality of medical infommtion and records,
         ·····-······ -including-without) imita tionrmental health.records. Hospital.and B1uc-Shicld--shall-dcvclop-
                      policies and procedures to ensure Member medical records are not disclosed in violation
                      of California Civil Code Section 56, et seq., or any other applicable state or federal law.
                      To the extent Hospital or Blue Shield receives, maintains, or transmits medical or personal
                      information of Members electronically, Hospital and Blue Shield shall comply with all
                      state and federal laws relating to protection of such information, including, without
                      limitation, the Health Insurance Portability & Accountability Act ("HIPAA") provisions
                      on security and confidentiality and any Centers for Medicare and Medicaid Services
                      CUCMS") regulations or directives relating to Medicare bcncficim·ies. Each party agrees that
                      it is separately responsible for the implementation of all necessary policies, procedures,
                       and training to comply witl1 HIPAA and other laws, rules and regulations pertaining to its
                       use, maintenance, and disclosure of patient-related information.

   7.3       Member Access to Records. Hospital shall ensure that Mcmburs have access lo their
             medical records in accordance with the requirements of state and federal law.

                                                              22

   OCONNOR HOSPITAL·· ffS Ho:sp Agre.:rnent_Bas~. 12-·01-17_v4
   Ba,c OCONNOR HOSPITAL - FFS llo~p Agrcemcnt_Oasc 12-01 -17_v4FinaLdocx v47 rev 7/10/17
   Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                            Desc
                                   Exhibit Exhibit E-2 Page 25 of 37



                                                                  blue , of california
                    VIII. ~OOPERATION WITH AUDITS & CERTIFICATIONS

   8.1      Disclosure of Records.

            (a)              Hospital shall comp1y with all provisions of the Omnibus Reconciliation Act of
                             1980 regarding access to books, documents, and records. Without limiting the
                             foregoing, Hospital shall maintain such records and provide such information to
                             Blue Shield and to the DMHC (or any successor agency), the Department of Health
                             and Human Services (1 1DHHS 11), CMS, any Quality Improvement Organization
                             ("QIO") with which CMS contracts, the U.S. ComptTOller General, their designees
                             and any other governmental officials entitled to such access by law (collectively,
                             0
                               Government Officials") as required by law and as necessary for compliance by
                             Bhle Shield with state and federal laws governing Blue Shield. Hospital shall grnnt
                             to Blue Shield and/or Government Officials, upon request and with1n a reasonable
                             amount of time, access to and copies of the medical records, books, charts; papers,
                             and computer or other electronic systems relating to Hospital's provision of health
                             care services to Members, the cost of such services, and payment received by
                             Hospital from the Member (or from others on the Member's behalf), and to the
·-- --- - .---financial-condition-of Hospital~Suclu·ecords-described-herein.shall-be-maintained----
                             at least six (6) years from the date of service or in the case of financial records of
                             Hospital, six (6) consecutive fiscal years, and, if this Agreement is applicable to
                             Blue Shield's Medicare Advantage program, ten (10) years ftom the end of the
                             final contract period between Blue Shield and CMS or the completion of any audit
                             of Blue Shield or its subcontractors by DHHS, the General Accounting Office or
                              their dcsignccs (or for a particular record or group of records, a longer time 1>etfod
                             when CMS or DMHC requests such longer record retention and Hospital is notified
                             of such request by Blue Shield), and in no event for a shorter period than as may be
                             required by the Knox-Keene Act and the regulations promulgated thereunder. All
       ...... --·---···- .. ··booksf docu1mmts,.and-records -of-Mospital.-shall-be-maintaintid in--.aecordance.v,iith....
                             the general standards applicable to such book1 document, or record keeping and
                              shall be maintained during any audit 01· investigation by Govcmmcnt Officials.

            (b)      Hospital shall, on request, disclose to Govcmment Officials the method and amount
                     of compensation or other consideration to be received by it from Blue Shield or
                     payable by Hospital to its subcontractors. Hospital shall maintain and make
                     available to Government Officials:            (i) its subcontracts; and (ii)
                     compensation/financial records relating to such subcontracts and compensation
                     from Blue Shield.

             (c)     Upon forty-eight (48) hours' prior notice, Hospital shall make any records of its
                     quality improvement and utilization review activities pertaining to Members and
                     provider credentialing files available to Blue Shield's Quality and Utilization
                     Review Committee. Such sharing of records shall be in accorclancc with, and
                     limited as required by, Section 1157 of t11c Califomia Evidence Code and Section
                                                        23

    OCONNOR HOSPITAL- FFS Hosp Agrccmcnt_Basc 12-0l-17_v4
    B,rne OCONNOR HOSPITAL- FFS Hosp Agreement.Base 12-0l-17__v4Final.<locx v47 n:v 7/10/17
    Propricuity and Confid(,'lltial Bluo Shield uf Culifomia
 Case 2:20-ap-01575-ER                         Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                               Exhibit Exhibit E-2 Page 26 of 37



                                                                               blue~ of cal if ornia
                                1370 of the California Health and Safety Code, and shall not be constrned as a
                                waiver of any rights or privileges confened on either party by those statutes.

                        (d)      Hospital shall permit Blue Shield, or its delegate, at Blue Shield's sole cost and
                                 expense and with reasonable prior notice to Hospital, to audit the books and records
                                 of Hospital as they relate to Hospital's services, billings, claims payments, and
                                 reporting pursuant to this Agreement. Hospital may chatgc Blue Shield a foo ofup
                                 to Two Hundred Fifty Dollars ($250) per audit, which fee shall be waived by
                                 Hospital if the audit identifies an overpayment due Blue Shield. Notwithstanding
                                 any Hospital audit policy to the contrary, except as provided in this Section 8. l(d),
                                 Blue Shield shall have no obligation to compensate Hospital for costs associated
                                 with, or otherwise pay Hospital in order to conduct, an audit pursuant to Section
                                 8.l(d).

               8.2       Site Evaluations. Hospital shall permit Government Officials and accreditation
                         organizations to conduct periodic site evaluations and inspections of its facilities and
                         records. If a Government Official or accreditation organi;aition finds uny dcficicncic-s in
                         suc11 facilities or records, Hospital shall substantially con·ect such deficiencies within thhty
  -            -- - - --(30) days o freceipt-o£notice from-such-Go:vcrnment-Official-or-accreditation-organization~ -
                         Hospital shall pennit Blue Shield to conduct periodic site evaluations of its facilities. Such
                         site evaluations shall be at a reasonable time as mutually agreed by Hospital and Blue
                         Shield. If Blue Shield finds any deficiencies in such facilities Hospital shall use reasonable
                         efforts to correct such deficiencies within thirty (30) days of receipt of notice from Blue
                         Shield. Hospital and Blue Shield agree that Blue Shield's access to and right to review
                         records pertaining to Members shall be pursuant to Section 7 .1 and 8.1, as applicable.

               8.3      Accreditation Survevs. Hospital shall cooperate in the manner described in Sections 8.1
                            and 8.2 hereof with respect to surveys and site evaluations relating to accreditation of Blue
... ........      . ...... -Shield--by.. the Natfomal-Committee -F0r--Quality Assurance--(!'NCQA11) 0r any oth~r
                            accrediting organization. Hospital futther agrees to promptly implement any changes Blue
                            Shield dcc1ns reasonably required as a result of any such survey.

               8.4      Pcrfonmmcc/CompJiancc Monitoring. Hospital shall cooperate with Blue Shield in the
                        performance of any monitoring, studies, evaluations, analyses, or surveys of Hospital's
                        performance of services hereunder required by Government Officials, accrediting
                        organizations, or the Association (as defined in 12.13). Nothing in this Agreement shall
                        prohibit Blue Shield from using, releasing, and/or pubJishing Hospital perlormance
                        data, pursuant to Health & Safety Code Section 1367.49.

                                                   IX. RESOLUTION OF DISPUTES

                9.1     Proviclcr Amical Resolutions Process.

                        (a)      Blue Shield's Provider Appeal resolution process ("Appeal Process") shall apply to
                                                                      2-1

                OCONNOR HOSPITAL - FFS 1Tosp Agrncml~1t_Basc 12-01-17_v4
                Dase OCONNOR HOSPITAL - FPS Hosp Agreement .Base 12-01-l 7._v4Fina1.docx v47 rov 7/l 0/17
                Proprietary and Confidential··· Blue Shield of California
                     Case 2:20-ap-01575-ER                     Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                                               Exhibit Exhibit E-2 Page 27 of 37



                                                                                               blue V of california
                                                any and all disputes arising under this Agreement. The Appeal Process shaJl
                                                comply with Sections 1367(h), 1371, 1371.1, 1371.2, 1371.22) 137IJ5, 1371.36,
                                                1371.37, l37I.4, and 1371.8 of the California Health & Safety Code, and Sections
                                                1300.71, 1300.71.38, 1300.71.4, and 1300.77.4 of Title 28 of the California Code
                                                of Regulations. The Appeal Process shall be described in the Provider Manual and
                                                on the provider portal of Blue Shield's website at www.blueshieldca.com.

                                       (b)      The Appeal Process consists of two (2) levels:

                                                (i)        Provider Appeal Resolutions Process - Paragraph b(i). Initial Appeals
                                                           Process. Provider Appeals must be submitted by Hospital, in writing,
                                                           within three htmdred sixty-five (365) days of Blue Shield's determination,
                                                           lack of action or alleged breach, to the address for Initial Provider Appeals
                                                           provided on the provider portal of Blue Shield's website at
                                                           www .blueshieldca.com.

                                                (ii)       Provider Appeal Resolutions Process - Paragraph b(ii). Final Appeal
                                                           Process. Any Provider Appeal that is not resolved to Hospital's
                                                           satisfaction- during-the-Initial Appeal-:Rrocess-must-be-submittcd-to-thc-- - -
                                                           Final Appeal Process. All Provider Appeals must be submitted to the Final
                                                           Appeal Process by Hospital, in writing, within ninety (90) woddng days
                                                           of Blue Shietd1s Initial Provider Appeal determination, to the address for
                                                           such Provider Appeals provided on Blue Shield's website at
                                                           www.blucshicldoa.com.

                                       (c)      Each Provider Appeal must contain the following information:

                                                (i)        Hospital's name;
-~,<   ~·"   AO,«-,•=••-,•••

 :.
                                                (ii)       Hospital's identification number - the Blue Shield provider identification
                                                           number (PIN), tax identification number (TIN), or National Pmvider
                                                           Identifier (NPI);

                                                (iii)      Hospital mailing address and phone number;

                                                (iv)       Blue Shield's Internal Control Number (ICN), when applicable;

                                                (v)        The patient1s name, when applicable;

                                                (vi)       The patient's Blue Shield subscriber number, when applicable;

                                                (vii)      The date of service, when applicable; and


                                                                                     25

                               OCONNOR I IOSPITAL - FFS Hosp Agrccmcnt_Hase 12-01-17_ v4
                               Dase OCON~OR HOSPITAL - FFS Hosp Ag.1ccmen(_Basc 12-0 l-17,,v4Final.c1oox v47 rev 7/l 0/17
                               Proprietary nnd Cor1fidentiul •. Blue Shield of California
     Case 2:20-ap-01575-ER             Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                       Exhibit Exhibit E-2 Page 28 of 37



                                                                     blue , of california
                         (viii)    A clear explanation of the issue the provider believes to be incorrect,
                                   including supporting medical records, when applicable.

                         (ix)      In addition, as applicable, bundled appeals must identify individually each
                                   item by using either the ICN or the section of the contract and sequential
                                   numbers that are cross-referenced to a document or spreadsheet.

                (d)      This Section 9.1 doe.'i not in any way modify the provisions of Section 9.2 hereof
                         relating to arbitration of disputes that cannot be resolved through the Appeal
                         Process. However, if Hospital fails to submit a Provider Appeal to either level of
                         the Appeal Process within the timeframes set forth above, Hospital shall be deemed
                         to have waived its right to any remedies and to pursue the matter further. Without
                         limiting the foregoing, in such instance, Hospital may neitl1er initiate a demand for
                         arbitration pursuant to Section 9 .2 of this Agreement nor pursue additional payment
                         from the Member.

                (e)       Blue Shield and Hospital agree to submit any disputes that cannot be resolved by
                          the Appeal Process to binding arbitration pursuant to Section 9.2 of this Agreement.
r-   --- - -- -·- ------ -Pursuit-by-Hospital-of-a. dispute-through-the-process-described-in-this-Article-lX----
1
!.                        shall neither modify nor relieve Hospital of any obligations to continue to provide
                          services to Members in accordance with and to comply with all tem1s of this
                          Agreement.

         9.2     Arbitration of Disputes Any dlspute (other than a claim of medical malpractice) between
                 the parties that exceeds the jurisdiction of Small Claims Court and that was reviewed
                 through, but not resolved by, the Appeal Process set forth in Section 9 J shall be settled by
                 final and binding atbitration in San Francisco, Los Angeles, San Diego or Sacramento,
                 California, whichever city is closest to Hospital. Arbitration shall be conducted by and
               . und0rthe,Comm0rcial~Rules-offoeA1nerican-Arbitration-Ass0ciation. '.f.he,arbitrat<:>r-shall--,-,--
                 be a retired judge of the State of California, unless otherwise agreed to by the parties. The
                 arbitration decision shall be binding on both patiies. The arbitrator shall be bound by
                 applicable state and fodcntl law and shall issue written findings of fact and conclusions of
                 law. The arbitrator shall have no authority to conduct or issue a decision with respect to
                 any class arbitration or other claim brought by Hospital 011 behalf of the general public
                 under a statute or regulation that allows an individual to sue on behalf of the Attorney
                 General or other federal, state or municipal actor, or in any other representative capacity.
                  The arbitrator shall have no authority io award damages or provide a .remedy that would
                 not be available to sucl1 prevailing patty in a court of law nor shall the arbitrator have the
                  authority to award punitive damages. The cost of the arbitration shall be sha.l'cd equally by
                 Hospital and Blue Shield; provided that each party shall be responsible for its own
                  attorneys' foes and costs.

         9.3     Limitation of Actions. A demand for arbitration pursuant to Section 9.2 must be filed
                 within twelve (12) months of the date of the written decision rendered in the Final Appeal
                                                            26

         OCONNOR HOSPITAL - PfS Hosp Agrccmc11t_Base t2-0l-17_v4
         Base OCONNOR HOSPITAL- ffS Hosp Agrecmcn()}ase 12·01,17_v4Fin11l.docx v47 rev 7/10/17
         Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER             Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                  Exhibit Exhibit E-2 Page 29 of 37



                                                                  blue, of california
           Process described in Section 9.1 (b)(ii) (the "Final Appeal Decision"), notwithstanding any
           communication between the parties that may take place, or payment(s) that may be made,
           subsequent to the Final Appeal Decision related to the lack of action or a11eged breach that
           is the subject of the dispute. Should the aggrieved party fail to file a demand for arbitration
           of the dispute ·within the timeframe set forth herein, the aggrieved party shall have waived
           its rights and remedies \Vith respect to the alleged breach. The aggrieved party shall have
           no right to pursue any remedy with respect to such alleged breach, including, without
           limitation, initiation of any arbitration or civil action in state or federal court, and, if the
           aggrieved party is Hospital, Hospital shall have no right to pursue payment of any disputed
           amounts from the Member.

   9.4     Appeals. In the event Hospital. intentionally or unintentionally, initiates a demand for
           arbitration pursuant to Section 9.2 of this Agreement regarding the alleged underpayment
           of a claim for reimbursement for Hospital Services and for which Hospital has failed to
           submit a Provider Appeal tu both levels of the Appeal Process (an ''Unappealed Claim"),
           upon notice from Blue Shield, Hospital will immediately dismiss the demand for arbitration
           as to any Unappealed Claim(s) and will reimburse Blue Shield for its reasonable costs and
           attorneys' fees associated with its defense of the Unappealed Claim(s).

                                        X. TERM & TERMINATION

   l 0.1   Term. This Agreement shall become effective as of the Effective Date and shall continue
           in effect for t\venty (20) months thereafter (the 11 Initial Tenn"), unless earlier tenninated as
           set forth in this Agreement. Unless either party notifies the otl1er party at least one hundred
           eighty (180) days prior to the expiration of the Initial Term, this Agreement shall
           automatically renew for additional terms of one (1) year each, unless and until terminated
           as set forth in this Agreement.

 -· 10 .2·· · · Termination ·Without· Cause. Hut'ing ··the Initial-Term, 11either·party-may terminate-this···
                Agreement: without cause, Thereafier, either patty may tenninate this Agreement without
                cause by giving to the other party at least one hundred eighty (180) days' prior written
                notice of termination. Any tctmination pursuant to this Section 10.2 shall become effective
                tl1e first day of the calendm· month following the expiration of the notice period.

   10.3    Termination fot Cause.

           (a)      Either party may tenninate this Agreement for material cause following written
                    notice and the oppoltunity to cure described in Section 10.3(b). The following shall
                    constitute material cause for termination:

                    (i)        By Hospital: (A) revocation of Blue Shield's license necessary for the
                               performance of this Agreement; (B) breach by Blue Shield of any material
                               term, covenant, or condition of this Agreement; or (C) failure of Blue
                               Shield and Hospital to agree upon any material change to the Provider
                                                         27
   OCONNOR HOSPITAL-FFS Hosp Agreement __Base 12-01-17._vtl
   Base OCONNOR HOSPITAL· FPS Hosp Agreement_llase 17.-0 l-17_ v4Fina!.docx v47 iev '//10/17
   Proprietary and Confidential -- ilhm Shield of Califomfa
Case 2:20-ap-01575-ER              Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                           Desc
                                   Exhibit Exhibit E-2 Page 30 of 37



                                                                   blue, of california
                               Manual in accordance with Section 2.10.

                    (ii)       By Blue Shield: (A) commencement of any voluntary or involuntary
                               proceedings by or against Hospital or a parent, affiliate or S\lbsidiary
                               thereof, under any bankruptcy, reorganization, insolvency or other similar
                               law of any jurisdiction; (B) any substantial deterioration in the financial
                               condition of Hospital or a parent, affiliate or subsidiary thereof that is
                               reasonably shown to impact the Hospital's ability to 1uovidc and/or
                               arrange for the services contemplated hereunder; (C) failure by Hospital
                               to provide Hospital Services consistent with the standards and/or
                               procedures set forth in this Agreement and in the Provider Manual; (D)
                               revocation, termination, or restriction of any type of any license required
                               in order for Hospital to provide Hospital Services pursuant to this
                               Agreement; or (E) breach by Hospital of any material term, covenant, or
                               condition of this Agreement, including, without limitation, repeated
                               failure to comply with procedures set forth in the Provider Manual.

         (b)    A party seeking to terminate this Agreement pursuant to Section 10.3(a) shall notify
---- ----- - - -the-other-pa1iy-in--writing-of-the-nature- of-the callSe-and-shall-provide-the-non~-----
                tenninating party thirty (30) days from the receipt of such notice to cure or
                otherwise eliminate such cause. If, within such thirty (30) days, the non-
                tenninating party does not remedy the breach, to the reasonable satisfaction of tl1e
                terminating party, this Agreement shall terminate at the end of the thirty (30)-day
                period.

   10.4      Immediate Termination. Notwithstanding any provision of this Agreement to the
             contrary, Blue Shield may immediately terminate this Agreement, upon written notice to
             Hospital, if: (a) Hospital is excluded from participation in Medicare; (b) Hospital enters
    · · ··· ·int0-a-1!private-contractl'.v,i.ith.aMemberfo1,.the·pr0vision-ofserviees,-e0nt1:ary·toMedicare········
             regulations applicable to Blue Shield; (c) Hospital fails to maintain all insurance required
             herein; (d) after consulting with Hospital, B1uc Shield determines, in gnod faith, that
             continuation of this Agreement may reasonably be expected to jeopardize the health,
             safety, or welfare of Members; or (c) after consulting with Hospital, Blue Shield reasonably
             determines that Hospital is likely to be financially unable to provide Hospital Services in a
             competent and timely manner.

   l 0.5   Effcct of Termination, As of the date of termination, this Agreement shall be considerccl
           of no further force or effect whatsoever, and each of the parties shall be relieved and
           discharged herefrom, except that:

           (a)      Termination shall not affect: (i) those rightr,; and obligations that have accrued and
                    remain unsatisfied prior to the termination of this Agreement; (ii) those rights and
                    obligations that expressly survive tcmtination of this Agreement; or (iii) any rights
                    or obligations that may arise following termination with tcspcct to any occurrence
                                                         28

   OCONNOR HOSl'l'fAL- FPS HMp Agr~ement_Ha~e l2-0l-17_v4
   Rase OCONNOR HOSPITA T. • FFS H<>sp Agmcment._Base 12-01 •17_v4Fimtl.docit v47 rev 7/10/17
   Proprietary and Cot1fid1:ntiltl .. Bll:lil Shield of Califomia
Case 2:20-ap-01575-ER               Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                             Desc
                                    Exhibit Exhibit E-2 Page 31 of 37



                                                                     blue I) of california
                     prior to tennination. All such rights and obligations shall continue to be governed
                     by tl1e terms of this Agreement.

              (b)    Following termination, Hospital shall comply with all applicable requirements of
                     the Knox-Keene Act and the regulations promulgated thereunder, including,
                     without limitation, those set forth in California Health & Safety Code Section
                     1373.65.

              (c)    Following termination, Hospital shall continue providing Hospital Services to
                     Members who, as determined by Blue Shield, qualify for completion of Covered
                     Services under California Health & Safety Code Section 1373.96(c) ("Continuity
                     of Care Services"), in accordance with the provisions therein, at seventy-five (75%)
                     of Allowed Charges.

              (d)      Following termination, Hospital shall, at Blue Shield's option, continue providing
                       Hospital Services to Members (other than Members entitled to Continuity of Care
                       Services) undergoing medical treatment upon the date of termination of this
                       Agreement} for the duration of the Health Services Contracts through which such
--- ·---- -    - -- --.Members.are.enrolled-with-Blue Shield-and for-which-dues-or-subscription-charges--- .
                       are paid to Blue Shield, or until such time as Blue Shield has arranged for an
                       alternative source of services for each such Member from other Blue Shield
                       Providers at the following rates: Seventy-Five Percent (75%) of Hospital Allowed
                       charges for Commercial HMO and PPO Members and One Hundred Percent
                       (100%) of the Medicare Allowable for Medicare Advantage Members

              (e)     All written, printed, or electronic communications to Members concerning
                      termination of this Agreement shall comply with California Health & Safety Code
                      Section 1373.65(±),

    10.6      Termination Not an Exclusive Remedy. The tc1mination of this Agreement by either
              party pursuant to this Article X is not an exclusive remedy. The terminating party shall
              retain and may exercise whatever rights it may have in law or equity as may be necessary
              to enforce its rights under this Agreement.

    10.7      Survival. This Section l 0.7 and the following Sections of this Agreement shall survive
              the expiration or tcnnination for any reason of this Agreement: Sections 5.1, 5.2, 5.3, 5.4,
              5.5, 5.6, 5.7, 5.8, 6.1, 6.2, 6.5, 6.6, 7.1, 7.2, 7J, 8.1, 9.1, 9.2, 9.3, 10.5, 12.13, 12.14, 12. 15,
              12.16 and 12.17.

                                               XI. OTHER PAYORS

     11.1     Other Payor!!,.     Blue Shield may contract with employers, insurance companies,
              associations, health and welfare trusts, or other organizations to provide administrative

                                                           29

    OCONNOR HOSPITAL- FPS Ho,pAgrncmcnt_Ilu~o 12-0l-17~v4
    Dase OCO!\'NOR HOSPITAL - FFS Hosp Ag;n:cmcnt...Basc 12-01-17-_v4Final.doox v47 rev 7/10/17
    Proprietary and Confidential··· Bll1e Shield of California
      Case 2:20-ap-01575-ER               Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                           Desc
                                          Exhibit Exhibit E-2 Page 32 of 37



                                                                           blue, of california
                  services for plans provided by those entities that arc not underwritten by Blue Shield
                  (including both local and Blue Cross/Blue Shie]d National Accounts Programs). In
                  addition, Blue Shield may extend this Agreement to managed care arrangements
                  established by Blue Shield subsidiaries, or by persons or entities using the network Blue
                  Shield has established pursuant to agreements with CareTrust Networks and Blue Shield
                  of Califomia Life & Health Insurance Company. All such entities shall be referred to as
                  "Other Payors." Blue Shield shall require that the health programs of Other Payon; include
                  provisions to encourage the use of Blue Shield Providers (including Hospital).

         11.2     Responsibility for Payment. Hospital agrees to look solely to Other Payors for payment
                  for services furnished to Members of such Other Payor. If Hospital is unable to obtain
                  payment from any Other Payor, Blue Shield shall, upon notice from Hospital, make
                  oommercially reasonable efforts to assist Hospital in obtaining such payment. However1
                  any continuing dispute with respect to such payment shall be settled solely between
                  Hospital and such Other Payor with good faith facilitation from Blue Shield.

          11.3    Applicability of Agreement; Identity of Other Payors.                          The provisions of this
             Agreement shall apply to services rendered to Members enrolled in health benefit programs
      ------of Other-Pa:yors~Blue-Shield-will-periodicall:y-gi:ve-Hospital-notice-ofthe-identity-of:.Other-----
             Payors.

                                                XII. GENERAL PROVISIONS

          12.1    Entire At,rreement. The attached Exhibits, together with all documents incorporated by
                     reference in the Exhibits, and the Provider Manual, as from time to time amended in
                     accordance with this Agreement, form an integral part of this Agreement and are
                     incorporated by reference into this Agreement. This Agreement constitutes the entire
                     imderstanding and agreement of the parties regarding its subject matter, and supersedes
...
 ,.          ·············anypr-ior-oral-er·writtenagreements,-representati0nsTunderstandings·-0r··<liscussions-among
                     the parties with respect to such subject matter. Notwithstanding the foregoing, this
                     Agreement shall neither supersede nor replace any capitated HMO (including, without
                     limitation, Medicare Advantage) hospital a~•Teement that may exist between Hospital and
                     Blnc Shield, which agreement shall solely apply with respect to the provision of services
                     to any HMO Members for whom Hospital has financial responsibility for Covered Services
                     under such capitated agreement.

          12.2     Amcnclments. Except as provided in Section 2.10, Section 5.6(c), and this Section 12.2,
                   this Agreement may be amended only by mutual, written consent of Blue Shield and
                   Hospital's duly authorized representatives. Notwithstanding the foregoing, if Blue Shield's
                   legal counsel detem1ines in good faith that this Agreement must be modified to be in
                   compliance ,vith applicable federal or state law or to meet the requirements of accreditation
                   organizations that accredit Blue Shield and its providers, Blue Shield may amend this
                   Agreernent by delivering to Hospital a written amemhnent to this Agteement incorporating
                   the legally required modifications (the 11 Legally Required Amcndmcnt11 ), along with an
                                                                 30

          OCONNOR I IOSPlTAL - FFS Hosp Agreernent_Dase 12-01-17_v~
          Rase OCON'NOR IJOSPlTAL · FFS n(\~p Agreemen~ _Ill\se 12-Q l-17_v4Fina1.docx v47 rev 7/10/17
          Proprieln1y und Con.fkknlial l3hie Shiel<l ofCaHfomia
Case 2:20-ap-01575-ER           Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                         Desc
                                Exhibit Exhibit E-2 Page 33 of 37



                                                                blue (tJ of california
          explanation of why such Legally Required Amendment is necessary. If Hospital does not
          object to the Legally Required Amendment, in writing, within sixty (60) days following
          receipt thereof, such Legally Required Amendment shall be deemed accepted by Hospital
          and an amendment to this Agtccment. If Hospital timely objects to the Legally Required
          Amendment, then Hospital and Blue Shield shall confer in good faith regarding Hospital's
          objection(s). If Hospital and Blue Shield are unable to resolve Hospital's objection(s) to
          the parties' mutual satisfaction within thirty (30) days of Hospital's notice, then, within
          sixty (60) days of Hospital's notice, Hospital may elect to terminate this Agreement upon
          ninety (90) days' prior written notice to Blue Shield. Unless Hospital so ten11inatcs this
          Agreement, such LcgaUy Required Amendment shall be deemed acccptc(l by Hospital and
          an amendment to this A1,:r-rccment.

   12.3   Assignment. Neither party shall assign, transfer, or subcontract any of its rights; interests,
          duties, or obligations under this Agreement, whether by sale, assignment, negotiation,
           pledge or otherwise; without the prior written consent of the other party. Without limiting
           the foregoing, the following ovents shall constitute an assignment of 1his Agreement for
           purposes of this Section 12.3: (a) the sale, transfer or other dispositionofall or substantially
           all of the issued and outstanding voting securities or interests of either party or either party's
    ---- -.dircct.odndirect-corporate_parent;-(b)-the-merger,-cousolidation-or-other-reorganization-of- ~
           either party if, immediately following such transaction, either party or its member(s)
           shareholders or other equity holders (as existing immediately preceding such transaction)
           do not own a majority of all classes of the issued and outstanding membership interests or
           voting securities of the surviving, consolidated or reorganized entity; and (c) the issuance
           of any class of voting securities or interests by either party (or its successor) if, immediately
           following such transaction, either party's shareholders or other equity holders existing
           immediately preceding such issuance do not own a majority of all classes of the issued and
           outstanding voting securities or interests of either party. Subject to the foregoing) this
           Agreement shall be binding on and shall inure to the benefit of the parties and their
    .......... ..rnspccti:vc-heirs, successors,assigns-and-representatives.-·--------               . ,.,--- . .

   12.4    Third Party Beneficiaries. This Agreement shall not confer or be construed to confer any
           rights or benefits to any person or entity other than the parties, and no action to enforce the
           terms of this Agreement may be brought against either patty by any person or entity who
           is not a party hereto.

   12.5    Notices. AH notices or communications required or permitted under this Agreement shall
           be given in writing and shall be delivered to the party t:o whom notice is to be given either:
           (a) by personal delivery, in which case such notice shall be deemed given on the date of
           delivery; (b) by next business day courier service (e.g., Federal Express, UPS or other
           similar service), in which case such notice shall be deemed given on the business day
           following <late of deposit with the courier service; (c) by United States mail, first class;
           postage prepaid, in which case such notice shall be deemed given on the third (3rd) day
           following the date of deposit with the United States Postal Service; (d) by United States
           mail, registered_, in which case such notice shall be deemed given on the third (3rd) day
                                                      31

   OCONNOR IfOS PITAL - FfS Hosp AgreemencBase 12-01-17_v4
   Base OCONNOR HOSPITAL- FJ1S Hosp Agrccmcntllasc 12-0l-17__v4Fimd.docx v47 rev 7/10/17
   Proprietary and Confidential· Blue Shield of California
     Case 2:20-ap-01575-ER                 Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                           Exhibit Exhibit E-2 Page 34 of 37



                                                                        blue , of calif ornia
                following the date of deposit with the United States Postal Service; (e) by United States
                mail, certified, 1·eturn receipt requested, in which case such notice shall be deemed given
                on the third (3rd) day fo1lowing the date of deposit with the United States Postal Service;
                or (f) by facsimile transmission, in which case such notice shalt be deemed given upon
                receipt of facsimile transmission confirmation. Notice shall be delivered or sent to the
                party's address or facsimile number set forth in Exhibit A, or such other address or facsimile
                number as may be provided by a party, from time to time, pursuant to this Section.

        12.6     Independent Contractors. In the performance of each party's worki duties, and
                 obligations pursuant to this Agreement, each of the parties shall at all times be acting and
                 performing as an independent conttactot, and nothing in this Agreement shall be construed
                 or deemed to create a relationship of employer and employee, principal and agent, partner,
                 or joint venturer.

        12.7     Indemnification. Each pmty agrees to indemnify the other party for, and to defend and
                hold harmless the other party from, any claims, causes of action, or costs, including
                reasonable attomeys 1 fees, arising out of the indemnifying party's alleged or actual
                 negligence or otherwise improper performance of its obligations hereunder. In addition,
f.              -Hospital-shall-indemnify-Blue-Shicld-for-any-san~tions--imposed--by-GMS-upon-B)ue-Shield--
l'
                 arising out of or related to Hospital1s employment of or contract with an individual or entity
                 excluded or suspended from participation in Medicare.

        12.8     Waivet' of Breach. No delay or failure to require performance of any provision of this
                 Agreement shall constitute a waiver of the performance of such provision or any other
                 instance. Any waiver granted by a party must be in writing, and shall apply solely to the
                 specific instance expressly stated. A waiver of any term or condition of this At,trccmcnt
                 shall not be construed as a waiver of any other tenns and conditions of this Agreement, nor
                 shall any waiver constitute a contim.ling waiver.

        12.9     }{'orce Majcut·c. Neither patty is liable for nonperfonnance or defective or late
                 performance of any of its obligations under this Agreement to the extent and for such
                 periods of time as such nonperfom1ance, defective perfom1ance or late perfom1an.ce is due
                 to reasons outside such party's control, including acts of God, war ( declared or undeclared),
                 action of any governmental authority, riots, revolutions, fire, floods, explosions, sabotage,
                 nuclear incidents, lightning, weather, earthquakes, stom1s, sinkholes, epidemics, or strikes
                 (or similar nonperformance or defective pcrfonnancc or late performance of employees,
                 suppliers or subcontractors),

        12.10 Confidentiality. Except as otherwise set forth in this Section 12.10, as necessary to
                 Hospital's and Blue Shield's performance hereunder, or as required by law, the
                 reimbursement rates set forth in this Agreement shall be confidential, and neither Hospital
                 nor Blue Shield shall disclose such rates (other than to Government Officials or to Other
                 Payors) without the prior written consent of the other party. Notwithstanding the foregoing,
                 nothing in this Agreement shall prohibit Hospital from djsclosing to Members and othcrn
                                                                   32

        OCONNOR HOSPITAL- fFS Mosp Agt"C8mcnl_l3asc 12-0J-17_v4
        B.i.su OCONNOR HOSPITAL· FFS Hosp Agn:cmcnt_ Base 12-01-I7v4Finat<lucx v47 rev 7/10/17
        Propl'iotary and Confidential - Blua Shield of Califomia
Case 2:20-ap-01575-ER             Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                  Exhibit Exhibit E-2 Page 35 of 37



                                                                 blue I} of calif ornia
           the method by which they are compensated (e.g., capitation, fee for service, etc.), it being
           acknowledged and understood that it is the precise compensation amounts for which
           confidential treatment is required by this provision. Notwithstanding the foregoing 1 nothing
           in this Agreement may be construed to prohibit Blue Shield from disclosing the Agreement
           to the California Public Employees Retirement System (CalPERS). Notwithstanding any
           other provision in the Agreement:, Hospital authorizes Blue Shield to disclose this
           Agreement to CalPERS upon a request by CalPERS for disclosure of the Agreement.

    12.11 Non-Solicitation. During the term of this Agreement; and for one (1) year thereafter,
          Hospital shall not solicit, induce, or encourage any Member (except those Members
           covered \mder Verity Health System Benefit Plan) to disenroll from Blue Shield or select
           another health care service plan for health care services. Nohvithstanding the foregoing,
           Hospital shall be entitled to freely communicate with Members rega1ding any aspect of
           their health status or treatment.

   12.12 Association Disclosure. Hospital hereby expressly acknowJcdges its understanding that
          this Agreement constitutes a contract between Hospital and Blue Shield, that Blue Shield
          is au independent corporation operating under a license from the Blue Cross and Blue
_ _ _ . -.Shield Association,-an-association.oLindepondent-Biue-Cross-and-Blue-Shield-J!lans-(the----
          11Association11) pennitting Blue Shield to use the Blue Shield Service Mark in tlle State of
          California, a11d that Blne Shield is not contracting as the agent of the Association. Hospital
          further acknowledges and agrees it has not entered into this Agreement based upon
          representations by any person other than Blue Shield and no person~ entity, or organization
          other than Blue Shield shall be held accountable or Hable to Hospital for any of Blue
          Shield1s obligations to Hospital created under this Agreement. This Section shall not create
          any additional obligations whatsoever on the part of Blue Shield other than those
          obligations created wider other provisions of this Agreement.

............12.13 ..Goveming.Law.~ This-AgrccmGutshall .L,e.governed.by and·construod.according,to·the·-· -
                    laws of the State of California, including, without limitation, the Knox-Keene Act and the
                    regulations promulgated thereundel'. Any provision required to be in this Agreement by
                    the Knox~Kcene Act and/or the regulations promulgated thereunder shall bind Bh1e Shield
                    and Hospital, whether or not provided in this Agreement.

    12.14 Pr~emption by li"ederal Law. To the extent any of the requirements of the Knox-Keene
          Act and the regulations promulgated thereunder arc preempted by federal law applicable
          to the Medicare program, no such requirements shall apply with respect to Blue Shield's
          Medicare Advantage Program.

    12. l 5 Compliance \Vith I ,aw. Tiach party shall comply with all applicable state at1d federal
            laws. Without limiting the foregoing:

            (a)     Hospital shall comply with all applicable Medicare laws, regulations, and CMS
                    instructious including, without limitation, Title VI of the Civil Rights Act of 1964,
                                                        33

    OCONNORHOSPITAL-fl'S Hosp Ag;rccmc:1t_Basc 12-01-17_v4
    Base OCONNOR llOSPlTAL - ffS Hosp Agreement.JJase J2-0l-D_v4Final.docx v47 rev 7/10/17
    Proprielnry and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                              Desc
                                    Exhibit Exhibit E-2 Page 36 of 37



                                                                   blue , of california
                     Section 504 of the Rehabilitation Act of 1973, the Age Discrimination Act of 1975,
                     the Americans with Disabilities Act, and shall require its contractors and
                     subcontractors to do the same. Jn addition, all such Covered Services shall be
                     performed in a mam1er consistent and otherwise in compliance with Blue Shield's
                     agreement with CMS. Hospital shall include the requirements of this Section and
                     all other provisions required by federal and state laws, including, without limitation,
                     tho BBA and related regulations, in all contracts or subcontracts with other
                     providers or entities.

             (b)     To the extent Employee Retirement Income Security Act ("ERISA11) statutes and
                     regulations apply to the claims payment and MembcJ: complaint fonctfons
                     perfom1ed by Hospital, Hospital shall comply with all such requirements.

             (c)       Hospital shall comply with all applicable provisions of the Patient Protection and
                       Affordable Ca.re Act and regulations promulgated thereunder, and shall require its
                        contractors and subcontractors to do the same. ln addition, all such Covered
                        Services shall be perfonned in a manner consistent and otherwise in compliance
                        with Blue Shield's agreement with Covered California, and require its contractors
                     .. and-subcontractors-to-do-the-same-.- - -·- - -----· - · - - - - - - - - - - -

           12.16 Interpretation of Agreement. This Agreement shall not be interpreted for or against any
                       one party on the basis of which party drafted this Agreement. This Agreement shall be
                       governed in all respects, whether as to validity, construction, capacity, pe1fonnance, or
                       otherwise, by the laws of the State of California and such federal laws as are applicable to
                       Blue Shield. The captions herein are for convenience only and shaU not affect the meaning
                       orinterpretation of this Agreement. If any provision of this Agreement, in whole or in part,
                       or the application of any provision, in whole or in part, is determined to be illegal, invalid
                       or unenforceable by a court of competent jurisdiction, such provision, or part of such
 ········ ·· ·····-· --provision, ·shalt-·bc scvcrc&from --this ·Agreement ··!fhc·--illcgality;·· -invalidity--or
                       unenforceability of any provision, or part of any provision, of this Agreement shall have
                       no affect ()11 the remainder of this Agreement, which shall continue in full force and effect.

     12.17 Counterparts. This Agreement may be executed in one or more counterparts, each of
           which shall be deemed to be an original, but all of which together shall constitute one and
           the same instmmcut.

     12,18 Tiered Benefit Designs and Narrow Network.

             (a)      Hospital acknowledges and agrees that nothing in this Agreement shall limit or
                      othe1wisc 1,rohibit Blue Shield from at any timo developing, marketing and
                      implementing: (i) tiered products, plans, benefit designs or Benefit Programs; (ii)
                      provider networks that tier or rank participating providers (including Hospital) and
                      where such tier or rank directly affects the Member's and/or employer's premium,
                      copayment or cost share or restricts or limits network access; and or (iii) muww,
                                                          34

     OCONNOR HOSPITAL· FFS Hosp Agreement._Bnse l2-0l-l7_v4
     HaoeOCONNOR HOSPITAL- FFS Ho);p Agreem"'nt_Bu:se l?.-Ol-17_v4Finnl.docx v47 rev 7/10/17
     Proprietary and Confidential - Blue Shiuld of California
Case 2:20-ap-01575-ER                         Doc 1-10 Filed 08/28/20 Entered 08/28/20 13:31:32                                       Desc
                                              Exhibit Exhibit E-2 Page 37 of 37



                                                                                blue Cf of california
                         restricted or limited provider networks or products that require Members (or those
                         who pay for their coverage) to pay more for the same (or substantially similar)
                         product or benefit design to access all I3lue Shield contracted providers compared
                         to a network that does not include Hospital (collectively, "Tiered/Narrow
                         Products"); and

              (h)        Priot· to excluding Hospital from, or tiering or ranking Hospital within, any
                         Tiered/Narrow Product, Blue Shkld shall provide written notice to Hospital,
                         reasonably prior to implementing or modifying the Tiered/Narrow Product, that
                         explains in detail how the Tiered/Narrow Product will work and Hospital's status
                         within the Tiered/Narrow Product. Upon written request from Hospital, Blue Shield
                         will meet with Hospital to discuss the requirements for participation in the
                         Tiered/Narrow Product and what actions, if any, Hospital must take in order to meet
                         those requirements. However, any such meeting shaH not delay Blue Shield's
                         implementation of a Tiered/Nanow Product.



  -   ----- -            ~   -- ---- ---· -   ---·-- ..   ~   - --- -   ---- - - -                                       -------- -           ---

      IN WJTNESS WHEREOF, the parties have caused this Agreement to be executed by their authorized
      representatives:




          Slg11aturc:




               Title:    Vice President, Provider Network                            Till~:
                                                                                               Chief Flnanclal Officer, VeriW Health System
                         Management
                                                                                              _r2--/1_/r~7_--_--··_····---_-·-.·-
               Date: _            _   47d/-;r . . -·                                 D11tc:




                                                                          35

      OCONNOR HOSPITAL· liFS Hosp Agreement Base 12-0l-17 ...v4
      na~e OCONNOR HOSPITAL· FFS Hosp Agrt:emcnt_Ba:;e 12-(ll-17_ v4Fiunl.ducx v47 rev 7/10/17
      Propri->tnry a11d Coufidcntial --- Blue Shield ofC<illfomla
